Exhibit 10.1

 

 

 

STOCK PURCHASE AGREEMENT

between

OPTIONSXPRESS HOLDINGS, INC.

and

GAIN CAPITAL GROUP, LLC

dated as of

June 27, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

1.

 

Purchase and Sale of Shares

     1   

2.

 

Purchase Price; Payment

     1     

2.1.

 

Purchase Price

     1     

2.2.

 

Payment

     1     

2.3.

 

Determination of Net Working Capital

     2   

3.

 

Representations and Warranties regarding SELLER

     4     

3.1.

 

Due Organization and Power

     4     

3.2.

 

Authority

     4     

3.3.

 

No Violation

     5     

3.4.

 

Ownership of Shares

     5   

4.

 

Representations and Warranties regarding the company and the subsidiary

     5     

4.1.

 

Due Organization and Power

     5     

4.2.

 

No Violation

     5     

4.3.

 

Subsidiaries and Investments

     6     

4.4.

 

Capitalization

     6     

4.5.

 

Title

     6     

4.6.

 

Financial Statements

     7     

4.7.

 

No Undisclosed Material Liabilities

     7     

4.8.

 

Tax Matters

     7     

4.9.

 

Absence of Certain Changes

     8     

4.10.

 

No Litigation

     8     

4.11.

 

Laws and Orders

     8     

4.12.

 

Licenses and Permits

     8     

4.13.

 

Environmental Matters

     8     

4.14.

 

Title to Assets; Liens

     9     

4.15.

 

Material Contracts

     9     

4.16.

 

Employee Benefit Plans

     10     

4.17

 

Intellectual Property Rights

     11     

4.18.

 

Sufficiency of Assets

     12     

4.19.

 

Fees

     12     

4.20.

 

Insurance Coverage

     13     

4.21.

 

No Other Representations or Warranties

     13   

5.

 

Representations and Warranties regarding Buyer

     13     

5.1.

 

Due Organization and Power

     13     

5.2.

 

Authority

     13     

5.3.

 

No Violation

     14     

5.4.

 

Litigation

     14     

5.5.

 

Investment Intent

     14     

5.6.

 

Financial Capacity

     15   

 

i



--------------------------------------------------------------------------------

  5.7.   

Fees

     15    6.  

COVENANTS PRIOR TO CLOSING

     15      6.1.   

Pre-Closing Access to Information; Confidentiality

     15      6.2.   

Conduct of Business Pending the Closing

     15      6.3.   

Commercially Reasonable Efforts; Cooperation

     16      6.4.   

Intercompany Obligations

     17      6.5.   

Notification

     17    7.  

ADDITIONAL COVENANTS

     17      7.1.   

Employee Matters

     17      7.2.   

Cooperation

     19      7.3.   

Seller Name

     19      7.4.   

Insurance

     19      7.5.   

Further Assurances

     20      7.6.   

Tax Matters

     20      7.7.   

Actions with respect to Certain Contracts

     24      7.8.   

Assignment of Certain Rights

     24      7.9.   

Transfer of Hardware

     24    8.  

CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS

     24      8.1.   

Accuracy of Representations and Warranties; Performance of Obligations

     24      8.2.   

Delivery of Documents

     25      8.3.   

No Legal Prohibition

     25      8.4.   

Regulatory Approvals

     25    9.  

CONDITIONS PRECEDENT TO SELLER’s OBLIGATIONS

     25      9.1.   

Accuracy of Representations and Warranties; Performance of Obligations

     25      9.2.   

Delivery of Purchase Price and Documents

     25      9.3.   

No Legal Prohibition

     26      9.4.   

Regulatory Approvals

     26    10.  

INDEMNIFICATION

     26      10.1.   

Indemnification by Seller

     26      10.2.   

Indemnification By Buyer

     27      10.3.   

Procedures Relating to Indemnification Among Seller and Buyer

     28      10.4.   

Procedures Relating to Indemnification for Third Party Claims

     29      10.5.   

Insurance and Tax Effect

     30      10.6.   

Exclusive Remedy

     30    11.  

CLOSING

     30      11.1.   

Closing Date

     30      11.2.   

Items to be Delivered by Seller

     30      11.3.   

Items to be Delivered by Buyer

     31    12.  

TERMINATION

     32      12.1.   

General

     32   

 

ii



--------------------------------------------------------------------------------

 

12.2.

 

Post-Termination Obligations

     32     

12.3.

 

No Liabilities in Event of Termination

     33   

13.

 

MISCELLANEOUS

     33     

13.1.

 

Publicity

     33     

13.2.

 

Entire Agreement

     33     

13.3.

 

Assignment

     33     

13.4.

 

Governing Law

     34     

13.5.

 

Consent to Jurisdiction; Waiver of Jury Trial

     34     

13.6.

 

Amendment

     34     

13.7.

 

Waiver

     34     

13.8.

 

Notice

     34     

13.9.

 

Expenses

     36     

13.10.

 

Schedules

     36     

13.11.

 

Interpretive Provisions

     36     

13.12.

 

Conflicts and Privilege

     37     

13.13.

 

Non-Recourse

     38     

13.14.

 

Counterparts

     38     

13.15.

 

Definitions

     38   

SCHEDULES AND EXHIBITS

 

Schedule 4.1    -      Due Organization and Power Schedule 4.2    -      No
Violation Schedule 4.4    -      Capitalization Schedule 4.6    -      Financial
Statements Schedule 4.7    -      No Undisclosed Material Liabilities Schedule
4.8    -      Tax Matters Schedule 4.9    -      Absence of Certain Changes
Schedule 4.10    -      No Litigation Schedule 4.11    -      Laws and Orders
Schedule 4.12    -      Licenses and Permits Schedule 4.14    -      Title to
Assets; Liens Schedule 4.15    -      Material Contracts Schedule 4.16    -     
Employee Benefit Plans Schedule 4.17    -      Intellectual Property Rights
Schedule 4.18    -      Sufficiency of Assets Schedule 6.2    -      Conduct of
Business Pending the Closing Schedule 6.4    -      Intercompany Obligations
Schedule 7.7    -      Actions with respect to Certain Contracts Schedule 7.8   
-      Assignment of Certain Rights Schedule 7.9    -      Transfer of Hardware
Exhibit 8.4    -      Regulatory Approvals Exhibit 13.11    -      Knowledge of
Seller Exhibit 13.15    -      Example of Calculation of Net Working Capital

 

iii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of June 27, 2012 by
and between optionsXpress Holdings, Inc., a Delaware corporation (“Seller”), and
GAIN Capital Group LLC, a Delaware limited liability company (“Buyer”).
Capitalized terms used but not otherwise defined in this Agreement shall have
the meaning set forth in Section 13.15.

RECITALS

A. Seller owns all of the outstanding shares of capital stock of Paragon Futures
Group, Inc., a Delaware corporation (the “Company”).

B. The Company owns all of the membership interests (the “Interests”) of
Open E Cry, LLC, an Ohio limited liability company (the “Subsidiary”).

C. The Subsidiary is engaged in the Internet-based futures, options on futures,
options, securities and/or foreign exchange brokerage business (the “Business”).

D. Buyer desires to purchase from Seller, and Seller desires to sell to Buyer,
all of the outstanding shares of capital stock of the Company (the “Shares”),
upon the terms and subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and conditions set forth in this Agreement, and intending
to be legally bound, the Parties agree as follows:

 

1. PURCHASE AND SALE OF SHARES

Subject to the terms and conditions set forth in this Agreement, at the Closing,
Seller shall sell and transfer to Buyer, and Buyer shall purchase and accept
from Seller, the Shares.

 

2. PURCHASE PRICE; PAYMENT

2.1. Purchase Price. The purchase price (the “Purchase Price”) for the Shares
shall be an amount equal to Twelve Million Dollars ($12,000,000), plus the
amount, if any, by which the Net Working Capital as reflected on the Final
Closing Statement is greater than $2,491,288 or minus the amount, if any, by
which the Net Working Capital as reflected on the Final Closing Statement is
less than $2,491,288.

2.2. Payment. The Purchase Price shall be paid as follows:

(a) Payment to Seller. At the Closing, Buyer shall deliver to Seller an amount
equal to Twelve Million Dollars ($12,000,000).

(b) Payment of Adjustment Amount. On or before the fifth Business Day following
the determination of the Final Closing Statement, either (i) Buyer shall pay to
Seller



--------------------------------------------------------------------------------

the amount, if any, by which the Net Working Capital as reflected on the Final
Closing Statement is greater than $2,491,288, together with interest on the
amount being paid from the Closing Date to the date of the payment at a rate
equal to the LIBOR Rate, or (ii) Seller shall pay to Buyer the amount, if any,
by which the Net Working Capital as reflected on the Final Closing Statement is
less than $2,491,288, together with interest on the amount being paid from the
Closing Date to the date of the payment at a rate equal to the LIBOR Rate.

(c) Method of Payment. All payments under this Section 2.2 shall be made by wire
transfer of immediately available funds free of costs and charges to an account
that the recipient, at least 48 hours prior to the time for payment specified
under this Section 2.2, has designated.

2.3. Determination of Net Working Capital.

(a) Preliminary Closing Statement. Within 60 days after the Closing Date, Buyer
shall prepare and deliver to Seller an unaudited statement that shall set forth
the Current Assets, Current Liabilities and Net Working Capital as of the
Effective Time (the “Preliminary Closing Statement”). The Preliminary Closing
Statement shall be prepared in accordance with GAAP and in a manner consistent
with the preparation of the Audited Financial Statements as to accounting
methods, policies, practices and procedures, with consistent classifications,
judgments and estimation methodologies; provided, however, that it shall in any
event comply with GAAP.

(b) Objection to Preliminary Closing Statement. Within 30 days after Buyer
delivers the Preliminary Closing Statement to Seller pursuant to Section 2.3(a),
Seller shall complete its review of the Preliminary Closing Statement. If Seller
wishes to object to the content of the Preliminary Closing Statement, then
Seller shall inform Buyer on or prior to the last day of such 30-day period by
delivering a written notice to Buyer (a “Closing Statement Objection”)
(i) setting forth a specific description of the basis of the Closing Statement
Objection and the adjustments to the Net Working Capital that Seller believes
should be made and (ii) only including objections based on mathematical errors
or based on the Preliminary Closing Statement not being prepared in accordance
with Section 2.3(a). If Seller does not deliver a Closing Statement Objection to
Seller within such 30-day period, then Seller shall be deemed to have accepted
the Preliminary Closing Statement.

(c) Response to Closing Statement Objection. If Seller delivers a Closing
Statement Objection to Buyer in accordance with Section 2.3(b), then Buyer shall
have 30 days to review and respond to the Closing Statement Objection by
delivering written notice to Seller specifying the scope of its disagreement
with the information set forth in it. If Buyer does not deliver any such written
notice to Seller within such 30-day period, then Buyer shall be deemed to have
accepted the Closing Statement Objection.

 

2



--------------------------------------------------------------------------------

(d) Dispute Resolution Following Closing Statement Objection.

(i) Negotiation. If Buyer delivers a written notice to Seller in response to a
Closing Statement Objection pursuant to Section 2.3(c), then Buyer and Seller
shall promptly attempt in good faith to resolve any dispute or disagreement
relating to the Preliminary Closing Statement and the calculation of the Net
Working Capital as of the Effective Time (the “Closing Statement Dispute”).

(ii) Resolution by CPA Firm. If Seller and Buyer are unable to resolve the
Closing Statement Dispute within 30 days after delivery of a response to the
Closing Statement Objection by Seller to Buyer, then, at any time thereafter,
either Seller or Buyer may elect to have the Closing Statement Dispute resolved
by KPMG LLP (the “CPA Firm”), which shall determine on the basis of the
standards set forth in Section 2.3(a), and only with respect to the remaining
accounting-related differences so submitted to the CPA Firm (and not by
independent review), whether and to what extent, if any, the Net Working Capital
as derived from the Preliminary Closing Statement requires adjustment. In
connection with the engagement of the CPA Firm, each Party shall execute
reasonable engagement letters and supply such other documents and information as
the CPA Firm reasonably requires or as such Party deems appropriate. The CPA
Firm shall be instructed to use every reasonable effort to perform its services
within 20 days after submission of the Closing Statement Dispute to it and, in
any case, as soon as practicable after such submission. In resolving the Closing
Statement Dispute, the CPA Firm (A) shall utilize the criteria set forth in
Section 2.3(a) and (B) shall not assign a value to any item greater than the
greatest value for such item claimed by any Party, or less than the smallest
value for such item claimed by any Party, as set forth in the Preliminary
Closing Statement or the Closing Statement Objection. The CPA Firm’s
determination of the Closing Statement Dispute shall be conclusive and binding
upon the Parties.

(iii) Payment of Fees of CPA Firm. If the Net Working Capital as reflected on
the Final Closing Statement is closer in amount to the Net Working Capital as
reflected on the Closing Statement Objection than to the Net Working Capital as
reflected on the Preliminary Closing Statement, then Buyer shall pay all fees
and expenses of the CPA Firm in connection with the services provided pursuant
to Section 2.3(d)(ii). If the Net Working Capital as reflected on the Final
Closing Statement is closer in amount to the Net Working Capital as reflected on
the Preliminary Closing Statement than to the Net Working Capital as reflected
on the Closing Statement Objection, then Seller shall pay all fees and expenses
of the CPA Firm in connection with the services provided pursuant to
Section 2.3(d)(ii). If the difference between the Net Working Capital as
reflected on the Final Closing Statement and the Net Working Capital as
reflected on the Closing Statement Objection is equal to the difference between
the Net Working Capital as reflected on the Final Closing Statement and the Net
Working Capital as reflected on the Preliminary Closing Statement, then all fees
and expenses of the CPA Firm in connection with the services provided pursuant
to Section 2.3(d)(ii) shall be paid one-half by Seller and one-half by Buyer.

 

3



--------------------------------------------------------------------------------

(e) Cooperation. Buyer shall not take any action with respect to the accounting
books, records, policies and procedures of Buyer, the Company or the Subsidiary
that would obstruct or prevent the review of the Preliminary Closing Statement.
Buyer shall reasonably cooperate, and Buyer shall cause the Company to
reasonably cooperate, with Seller in the review of the Preliminary Closing
Statement and, if applicable, Seller’s preparation of a Closing Statement
Objection, including (i) providing Seller and its representatives with
reasonable access during normal business hours to the books, records (including
work papers, schedules, memoranda and other documents), facilities and employees
of any of the foregoing, (ii) causing employees of any of the foregoing to
provide Seller as promptly as reasonably practicable after the Closing Date with
normal year-end closing financial information for the Company for the period
ending as of the Effective Time and (iii) otherwise providing reasonable
cooperation to Seller and Seller’s representatives.

(f) Final Closing Statement. After the determination of the Final Closing
Statement pursuant to this Section 2.3, neither Party shall have the right to
make any claim under Section 2.3 based on the preparation of the Final Closing
Statement or the calculation of the Net Working Capital as of the Effective Time
(even if subsequent events or subsequently discovered facts would have affected
the preparation of the Final Closing Statement or the calculation of the Net
Working Capital had such subsequent events or subsequently discovered facts been
known at the time of the Closing).

 

3. REPRESENTATIONS AND WARRANTIES REGARDING SELLER

Seller makes the following representations and warranties to Buyer, except as
set forth in the Schedules delivered by Seller to Buyer:

3.1. Due Organization and Power. Seller is a corporation duly organized and
validly existing under the laws of Delaware. Seller has all requisite corporate
power, legal right and authority to execute and deliver this Agreement and the
other documents and instruments to be executed and delivered by Seller pursuant
hereto and to carry out the transactions contemplated hereby and thereby.

3.2. Authority. The execution and delivery by Seller of this Agreement and the
other documents and instruments to be executed and delivered by Seller pursuant
hereto and the consummation by Seller of the transactions contemplated hereby
and thereby have been duly authorized by the Board of Directors of Seller. No
other or further corporate act or proceeding on the part of Seller is necessary
to authorize this Agreement or the other documents and instruments to be
executed and delivered by Seller pursuant hereto or the consummation by Seller
of the transactions contemplated hereby and thereby. Assuming the due
authorization, execution and delivery by the other parties hereto and thereto,
this Agreement constitutes, and when executed and delivered, the other documents
and instruments to be executed and delivered by Seller pursuant hereto will
constitute, valid and binding obligations of Seller, enforceable in accordance
with their respective terms, except as such may be limited by bankruptcy,
insolvency, reorganization or other Laws affecting creditors’ rights generally
and by general equitable principles.

 

4



--------------------------------------------------------------------------------

3.3. No Violation. Neither the execution and delivery by Seller of this
Agreement or the other documents and instruments to be executed and delivered by
Seller pursuant hereto nor the consummation by Seller of the transactions
contemplated hereby and thereby (i) will violate any Law or Order applicable to
Seller, (ii) will require any authorization, consent or approval by, filing with
or notice to any Governmental Entity, except for (A) such authorizations,
consents, approvals, filings or notices the failure of which to obtain or make
would not, individually or in the aggregate, be material to the Company or the
Subsidiary and (B) such authorizations, consents, approvals, filings or notices
that become applicable solely as a result of the regulatory status of Buyer or
any of its Affiliates, (iii) will violate or conflict with, or constitute a
default under, or will result in the automatic termination of, or accelerate the
performance required by, the certificate of incorporation or bylaws of Seller or
of any Contract to which Seller is party, except for such violations, conflicts,
defaults, terminations or accelerations that would not, individually or in the
aggregate, have a Material Adverse Effect, or (iv) will result in the creation
of any Lien upon any of the Shares.

3.4. Ownership of Shares. Seller holds of record, owns beneficially, and has
good and marketable title to the Shares, free and clear of all Liens. Upon
payment for the Shares as contemplated by this Agreement, Seller will convey to
Buyer all of Seller’s right, title and interest in and to the Shares, free and
clear of all Liens (other than Liens created or suffered by Buyer). Except for
this Agreement, Seller is not party to any Contract relating to the sale or
transfer of the Shares.

 

4. REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY AND THE SUBSIDIARY

Seller makes the following representations and warranties to Buyer as of the
date hereof and as of the Closing Date, except as set forth in the Schedules
delivered by Seller to Buyer:

4.1. Due Organization and Power. The Company is a corporation duly incorporated
and validly existing under the laws of the State of Delaware. The Subsidiary is
a limited liability company duly formed and validly existing under the laws of
the State of Ohio. Correct and complete copies of the Company’s and the
Subsidiary’s certificate of incorporation and articles of organization,
respectively, have been furnished to Buyer, which documents reflect all
amendments made thereto at any time prior to the date of this Agreement. The
Company and the Subsidiary have all requisite corporate or limited liability
company power, legal right and authority to own, operate and lease their
respective properties and to carry on their respective businesses as and where
they currently conduct their respective businesses. The Company and the
Subsidiary are duly qualified or licensed to transact business in each
jurisdiction in which the character of the respective properties owned by them,
or the nature of their respective businesses, makes such licensing or
qualification necessary, except where the failure to effect or maintain such
licensure or qualification would not, individually or in the aggregate, have a
Material Adverse Effect.

4.2. No Violation. Neither the execution and delivery by Seller of this
Agreement or the other documents and instruments to be executed and delivered by
Seller pursuant hereto nor the consummation by Seller of the transactions
contemplated hereby and thereby (i) will violate

 

5



--------------------------------------------------------------------------------

any Law or Order applicable to the Company or the Subsidiary, (ii) will require
any authorization, consent or approval by, filing with or notice to any
Governmental Entity, except for (A) such authorizations, consents, approvals,
filings or notices the failure of which to obtain or make would not,
individually or in the aggregate, be material to the Company or the Subsidiary
and (B) such authorizations, consents, approvals, filings or notices that become
applicable solely as a result of the regulatory status of Buyer or any of its
Affiliates, (iii) will violate or conflict with, or constitute a default under,
or will result in the automatic termination of, or accelerate the performance
required by, the certificate of incorporation or bylaws of the Company or the
articles of organization or operating agreement of the Subsidiary or of any
Contract to which the Company or the Subsidiary is a party, except for such
violations, conflicts, defaults, terminations or accelerations that would not,
individually or in the aggregate, have a Material Adverse Effect, or (iv) will
result in the creation of any Lien upon any of the Shares or any of the material
assets of the Company or the Subsidiary (excluding, in the case of Liens on any
of the material assets of the Company or the Subsidiary, any Permitted Liens).

4.3. Subsidiaries and Investments. Except for the Subsidiary, the Company does
not own, directly or indirectly, any capital stock or other equity securities of
any corporation, limited liability company, partnership or other entity.

4.4. Capitalization.

(a) All of the Company’s Shares are issued and outstanding and owned by Seller
in the amount set forth on Schedule 4.4(a) and are validly issued, fully paid
and nonassessable. The Company (i) does not have outstanding any securities
convertible into or exchangeable for the Shares or other equity securities of
the Company or any options, warrants or other rights to purchase or subscribe to
the Shares or other equity securities of the Company or securities that are
convertible into or exchangeable for the Shares or other equity securities of
the Company, and (ii) is not party to any Contract relating to the issuance,
sale or transfer of the Shares or other equity securities of the Company or any
such convertible or exchangeable securities or any such options, warrants or
other similar rights.

(b) All of the Subsidiary’s Interests are issued and outstanding and owned by
the Company in the amount set forth on Schedule 4.4(b). The Subsidiary (i) does
not have outstanding any securities convertible into or exchangeable for the
Interests or other equity securities of the Subsidiary or any options, warrants
or other rights to purchase or subscribe to the Interests or other equity
securities of the Subsidiary or securities that are convertible into or
exchangeable for the Interests or other equity securities of the Subsidiary, and
(ii) is not party to any Contract relating to the issuance, sale or transfer of
the Interests or other equity securities of the Subsidiary or any such
convertible or exchangeable securities or any such options, warrants or other
similar rights.

4.5. Title. Seller has title to the Shares, free and clear of all Liens and the
Company is the sole member of the Subsidiary and owns all of the Subsidiary’s
Interests free and clear of all Liens. Upon payment for the Shares as
contemplated by this Agreement, Seller will convey to Buyer all of Seller’s
right, title and interest in and to the Shares, free and clear of all Liens
(other than Liens created or suffered by Buyer).

 

6



--------------------------------------------------------------------------------

4.6. Financial Statements. Schedule 4.6 contains (i) an unaudited consolidated
balance sheet of the Company and the Subsidiary as of March 31, 2012 (the
“Recent Balance Sheet”) and an unaudited statement of income of the Subsidiary
for the three (3)-month period ended March 31, 2012 (collectively, the
“Unaudited Financial Statements”), and (ii) audited balance sheets of the
Subsidiary as of December 31, 2011 and December 31, 2010 and the related
statements of operations, changes in subordinated borrowings, changes in
member’s equity and cash flow for the twelve-month periods then ended (the
“Audited Financial Statements” and collectively with all of the foregoing, the
“Financial Statements”). Except as set forth in the notes thereto or in Schedule
4.6 and subject to, in the case of the Unaudited Financial Statements, year-end
adjustments, none of which are material, and the absence of footnote disclosure,
such financial statements were prepared in accordance with GAAP, as in effect on
the date of such financial statements and applied on a basis consistent with
past practices, and fairly present, in all material respects, the financial
condition and results of operations of the Company and the Subsidiary as of the
dates thereof and for the periods covered thereby.

4.7. No Undisclosed Material Liabilities. Except as set forth in Schedule 4.7,
there are no liabilities of the Company or the Subsidiary of any kind
whatsoever, whether accrued, contingent, absolute, determined, determinable or
otherwise, other than:

(a) liabilities provided for in the Recent Balance Sheet or disclosed in the
notes thereto;

(b) liabilities incurred by the Company or the Subsidiary since the date of the
Recent Balance Sheet in the ordinary course of business; and

(c) other undisclosed liabilities which, individually or in the aggregate, are
not material to the Company and the Subsidiary, taken as a whole.

4.8. Tax Matters. Except as set forth in Schedule 4.8:

(a) Returns. All Tax Returns required to be filed by or on behalf of the Company
and the Subsidiary have been timely filed and, when filed, were complete and
accurate in all material respects. All Taxes due and owing by the Company and
the Subsidiary have been paid. The Company and the Subsidiary have adequately
provided for or accrued in their books of account and related records
liabilities for all unpaid Taxes. The Company and the Subsidiary have complied
in all material respects with all Laws relating to the withholding of Taxes.

(b) Audits. There is no audit examination, deficiency, action, suit, proceeding,
investigation, claim or proposed adjustment pending or, to the knowledge of
Seller, threatened (in writing) with respect to any Tax Returns filed or Taxes
due and owing by the Company or the Subsidiary. There are no outstanding
Contracts or waivers extending the statutory period of limitations for a Tax
assessment applicable to any Tax Returns of the Company or the Subsidiary with
respect to a taxable period for which such statute of limitations is still open.

(c) Other. Neither the Company nor the Subsidiary is a party to any Tax
allocation, Tax indemnification or Tax sharing Contract (other than customary
Tax indemnification agreements contained in credit or other commercial lending
agreements or

 

7



--------------------------------------------------------------------------------

arrangements with landlords, lessors, customers or vendors). Neither the Company
nor the Subsidiary has entered into any agreement or arrangement with any
Governmental Entity with respect to Taxes affecting any Tax period for which the
applicable statute of limitations, after giving effect to extensions or waivers,
has not expired. Neither the Company nor the Subsidiary is a party to any
understanding or arrangement described in Section 6662(d)(2)(C)(ii) of the Code,
or has participated in a “reportable transaction” within the meaning of Treasury
Regulations Section 1.6011-4. No election has been made under Treasury
Regulations Section 301.7701-3 or any similar provision of Tax law to treat the
Subsidiary as an association or corporation.

4.9. Absence of Certain Changes. From December 31, 2011, except as set forth on
Schedule 4.9 there has not been: (i) any Material Adverse Effect; (ii) any
material increase in the salaries or wages payable or to become payable to any
Current Employee, except increases arising in the ordinary course of business
(but in no event, any such increase greater than $50,000), or as required under
applicable Law; (iii) any entry by the Company or the Subsidiary into any
employment, severance or termination Contract with any Current Employee or any
amendment thereto; (iv) any sale, lease or other transfer or disposition of any
material properties or assets of the Company or the Subsidiary; (v) any
indebtedness for borrowed money incurred or guaranteed by the Company or the
Subsidiary, other than intercompany borrowings from Seller or any of its
Affiliates; (vi) any entering into, material amendment to or termination of any
Material Contract, except in the ordinary course of business; (vii) any Tax
election made or changed, any annual Tax accounting period changed, any method
of Tax accounting adopted or changed, any amended Tax Return filed, any closing
agreement entered into, any Tax claim or assessment settled, or any right to
claim a Tax refund, offset or other reduction in Tax liability surrendered, in
each case, with respect to the Company or the Subsidiary; or (viii) any change
in the accounting methods of the Company or the Subsidiary, except as required
by GAAP or applicable Law.

4.10. No Litigation. There is no litigation, arbitration, regulatory proceeding,
or similar proceeding, or regulatory investigation known to Seller, pending or,
to the knowledge of Seller, threatened (in writing) against the Company or the
Subsidiary, and there is no outstanding Order against the Company or the
Subsidiary.

4.11. Laws and Orders. The Company and the Subsidiary are not violating any Laws
or Orders applicable to the Company or the Subsidiary, except for such
violations that would not, individually or in the aggregate, have a Material
Adverse Effect.

4.12. Licenses and Permits. Each of the Company and the Subsidiary has all
material licenses, permits, approvals, authorizations and consents of all
Governmental Entities required for the conduct of the Business as currently
conducted by the Subsidiary. The Company and the Subsidiary are not violating in
any material respect any such licenses, permits, approvals, authorizations or
consents.

4.13. Environmental Matters. The Company and the Subsidiary are not violating
any Environmental Laws applicable to the operations of the Business or any
licenses, permits, approvals, authorizations or consents required to be obtained
by the Company or the Subsidiary under applicable Environmental Laws.

 

8



--------------------------------------------------------------------------------

4.14. Title to Assets; Liens. Subject to Section 4.17, each of the Company and
the Subsidiary has title to all of the properties and assets owned by it,
including such owned properties and assets reflected in the Recent Balance Sheet
(except for property and assets sold since the date of the Recent Balance Sheet
in the ordinary course of business, as set forth on Schedule 4.9(iv)), and such
owned properties and assets are held free and clear of any Liens other than
Liens created or suffered by Buyer and Permitted Liens.

4.15. Material Contracts. Schedule 4.15 sets forth a list, as of the date of
this Agreement, of each of the following types of current Contracts to which the
Company or the Subsidiary is party (each, a “Material Contract”):

(a) any Contract involving the future lease of real or personal property;

(b) any agreement with current Introducing Brokers or agreements with current
brokers or traders providing for referral fees or commissions (i.e., “give-up
fees”);

(c) any material Contract with a current customer;

(d) any settlement agreement related to any litigation, proceeding or
investigation involving the Company or the Subsidiary;

(e) any Contract relating to the rights of holders of the capital stock of the
Company or membership interests of the Subsidiary;

(f) any material Contract relating to the Intellectual Property Rights of the
Company or the Subsidiary, other than commercially available off-the-shelf
computer software licensed pursuant to shrink-wrap or click-wrap licenses at
generally applicable pricing;

(g) any Contract with a current supplier or licensor that provides for future
annual expenditures in excess of $25,000 as of the date of this Agreement, other
than such Contracts that may be terminated by the Company or the Subsidiary on
notice of not longer than 30 days without liability, penalty or premium;

(h) any Contract evidencing outstanding indebtedness for borrowed money of in
excess of $25,000 as of the date of this Agreement (or its foreign currency
equivalent as of the date of this Agreement);

(i) any employment Contract with any Current Employee that provides for future
liability for payment in excess of $75,000 as of the date of this Agreement,
excluding Contracts that may be terminated by the Company or the Subsidiary on
notice of not longer than 30 days without liability, penalty or premium;

(j) any joint venture or partnership Contract;

(k) any agreement relating to the acquisition or disposition of any business
(whether by merger, sale of stock, sale of assets or otherwise) occurring within
the last five (5) years or any such agreement for which any of the operative
terms remain in effect as of the date hereof;

 

9



--------------------------------------------------------------------------------

(l) any agreement with (A) Seller or any of its Affiliates, (B) any Person
directly or indirectly owning, controlling or holding with power to vote, 5% or
more of the outstanding voting securities of Seller or any of its Affiliates,
(C) any Person 5% or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held with power to vote by Seller or any of its
Affiliates or (D) any director or officer of Seller or any of its Affiliates or
any “associates” or members of the “immediate family” (as such terms are
respectively defined in Rule 12b-2 and Rule 16a-1 of the 1934 Act) of any such
director or officer;

(m) any Contract containing any non-competition covenant that restricts the
future business activity of the Company or its Affiliates; and

(n) any other agreement, commitment, arrangement or plan not made in the
ordinary course of business that is material to the Company and the Subsidiary,
taken as a whole.

Assuming the due authorization, execution and delivery thereof by the other
party thereto, each Material Contract is in full force and effect and is
enforceable by the Company or the Subsidiary in accordance with its terms,
except as such may be limited by bankruptcy, insolvency, reorganization or other
Laws affecting creditors’ rights generally and by general equitable principles.
The Company, the Subsidiary and, to the knowledge of Seller, each other party
thereto are in compliance in all material respects with all terms and
requirements of each Material Contract.

4.16. Employee Benefit Plans.

(a) Benefit Plans. Schedule 4.16 sets forth a list of all “employee benefit
plans,” as defined in Section 3(3) of the Employment Retirement Income Security
Act of 1974, as amended (“ERISA”), and other material employee benefit programs
that are in effect and cover Current Employees or Former Employees and are
maintained, sponsored, contributed to, are required to be contributed to, or
with respect to which any liability could reasonably be expected to be incurred
by the Company, the Subsidiary, Seller or an Affiliate of Seller (collectively,
the “Benefit Plans”).

(b) Company Plans. Each Benefit Plan that is sponsored by the Company or the
Subsidiary (each, a “Company Plan”) is indicated as such on Schedule 4.16. With
respect to each Company Plan, to the extent applicable, Seller has made
available to Buyer a copy of (A) the plan document or other governing Contract
or a description of any unwritten plan, (B) the most recently distributed
summary plan description, (C) each trust or other funding Contract, (D) the most
recently filed IRS Form 5500 (including schedules and attachments), (E) the most
recently received IRS determination letter or IRS opinion letter (in the case of
a prototype plan) and (F) the most recently prepared financial statements.

(c) Multiemployer and Funded Plans. None of the Benefit Plans is a
“multiemployer plan,” as defined in Section 4001(a)(3) of ERISA, or a plan that
has two or more contributing sponsors at least two of whom are not under common
control within the meaning of Section 4063 of ERISA and to which the Company,
the Subsidiary or any entity within the same “controlled group” as the Company
within the meaning of Section 4001(a)(14) of ERISA contributes or has an
obligation to contribute.

 

10



--------------------------------------------------------------------------------

(d) Compliance. Except as would not, individually or in the aggregate, have a
Material Adverse Effect: (A) each Benefit Plan is in compliance in form and
operation with its own terms and in compliance in form and operation with all
applicable Laws, and the Company and the Subsidiary have timely made all
required contributions thereto; (B) as of the date of this Agreement, there is
no litigation, arbitration or similar proceeding pending (other than routine
claims for benefits being reviewed pursuant to the plan’s internal claim and
approval process) or, to the knowledge of Seller, threatened (in writing) with
respect to any Benefit Plan or against the assets of any Benefit Plan; (C) each
Benefit Plan intended to be qualified under Section 401(a) of the Code is
covered by a favorable IRS determination letter as to the tax-qualified status
of the plan and trust as to form or is a prototype entitled to rely on an
opinion letter; and (D) neither the Company nor the Subsidiary has engaged in a
“prohibited transaction,” as defined in Section 406 of ERISA or Section 4975 of
the Code, with respect to any Benefit Plan for which no individual or class
exemption exists.

4.17 Intellectual Property Rights.

(a) Schedule 4.17(a)(i) contains a true and complete list of each of the
registrations and applications for registrations and other Intellectual Property
Rights included in the Owned Intellectual Property Rights. Schedule 4.17(a)(ii)
contains a true and complete list of all material agreements (whether written or
otherwise), including license agreements, research agreements, development
agreements, distribution agreements, settlement agreements, consent to use
agreements and covenants not to sue, but excluding licenses for personal
computer software that are generally available on nondiscriminatory pricing
terms to which the Company or the Subsidiary is a party or otherwise bound,
granting or restricting any right to use, exploit or practice any Intellectual
Property Rights.

(b) The Licensed Intellectual Property Rights and the Owned Intellectual
Property Rights together constitute all the material Intellectual Property
Rights necessary to, or used or held for use in, the conduct of the business of
the Company and the Subsidiary as currently conducted; provided, however, that
the foregoing shall not be construed as a warranty of non-infringement. There
exist no restrictions on the disclosure, use, license or transfer of the Owned
Intellectual Property Rights. The consummation of the transactions contemplated
by this Agreement will not alter, encumber, impair or extinguish any Owned
Intellectual Property Rights or Licensed Intellectual Property Rights, in any
material respect.

(c) To the knowledge of Seller, neither the Company nor the Subsidiary has
infringed, misappropriated or otherwise violated any Intellectual Property Right
of any third Person. Except as provided in Schedule 4.17(c), there is no
material claim, action, suit, investigation or proceeding pending against, or,
to the knowledge of Seller, threatened in writing against, or affecting, the
Company, the Subsidiary, any present or former officer, director or employee of
the Company or the Subsidiary (i) based upon, or challenging or seeking to deny
or restrict, the rights of the Company or any Subsidiary in any of the Owned
Intellectual Property Rights or the Licensed Intellectual Property Rights,
(ii) alleging that the use of the Owned Intellectual Property Rights or the
Licensed Intellectual Property Rights or any products and

 

11



--------------------------------------------------------------------------------

services manufactured, used, imported offered for sale or sold by the Company or
the Subsidiary do or may conflict with, misappropriate, infringe or otherwise
violate any Intellectual Property Right of any third party or (iii) alleging
that the Company or the Subsidiary have infringed, misappropriated or otherwise
violated any Intellectual Property Right of any third party. Except as set forth
in Schedule 4.17(c), neither the Company nor the Subsidiary has received from
any third party an offer to license any Intellectual Property Rights of such
third party in connection with a claim of infringement of Intellectual Property
Rights.

(d) None of the Owned Intellectual Property Rights and, to the knowledge of
Seller, material Licensed Intellectual Property Rights has been adjudged invalid
or unenforceable in whole or part, and, to the knowledge of Seller, all such
Owned Intellectual Property Rights and material Licensed Intellectual Property
Rights are valid and enforceable.

(e) The Company and the Subsidiary hold all right, title and interest in and to
all Owned Intellectual Property Rights and all of the Company’s and the
Subsidiary’s licenses under the Licensed Intellectual Property Rights, free and
clear of any Lien, other than Permitted Liens; provided, however, that nothing
in this sentence shall be construed as a warranty of non-infringement. In each
case where a patent or patent application, trademark registration or trademark
application, service mark registration or service mark application, or copyright
registration or copyright application included in the Owned Intellectual
Property is held by assignment, the assignment has been duly recorded with the
Governmental Entity from which the patent or registration issued or before which
the application or application for registration is pending. The Company and the
Subsidiary have taken all reasonable actions necessary to maintain and protect
the Owned Intellectual Property Rights and their rights in the Licensed
Intellectual Property Rights, including payment of applicable maintenance fees
and filing of applicable statements of use.

(f) To the knowledge of Seller, no Person has infringed, misappropriated or
otherwise violated any Owned Intellectual Property Right or Licensed
Intellectual Property Right. The Company and the Subsidiary have taken
reasonable steps in accordance with normal industry practice to maintain the
confidentiality of all confidential Intellectual Property Rights. To the
knowledge of Seller, none of the Intellectual Property Rights of the Company or
the Subsidiary that are material to the business or operation of the Company or
the Subsidiary, as currently conducted, and the value of which to the Company or
the Subsidiary is contingent upon maintaining the confidentiality thereof, has
been disclosed other than to employees, representatives and agents of the
Company or the Subsidiary, all of whom are bound by written confidentiality
agreements substantially in the form previously disclosed to Buyer.

4.18. Sufficiency of Assets. Except as disclosed in Schedule 4.18, the
properties and assets of the Company and the Subsidiary, together with the
properties and assets described in the documents and instruments to be executed
and delivered pursuant to this Agreement, comprise in all material respects all
of the assets and properties of the Company that are used in the conduct of the
Business as conducted on the date of this Agreement and are sufficient to
conduct the Business as currently conducted.

4.19. Fees. Neither Seller, the Company or the Subsidiary, or any of its or
their respective Affiliates has paid or become obligated to pay any fee or
commission to any investment banker, broker or finder in connection with the
transactions contemplated by this Agreement or in connection with the
negotiation thereof.

 

12



--------------------------------------------------------------------------------

4.20. Insurance Coverage. Seller has furnished to Buyer a list of all insurance
policies and fidelity bonds relating to the assets, business, operations,
employees, officers or directors of the Company and the Subsidiary. There is no
claim by the Company or the Subsidiary pending under any of such policies or
bonds as to which coverage has been questioned, denied or disputed by the
underwriters of such policies or bonds or in respect of which such underwriters
have reserved their rights. All premiums payable under all such policies and
bonds have been timely paid and the Company and the Subsidiary have otherwise
complied fully with the terms and conditions of all such policies and bonds.
Such policies of insurance and bonds (or other policies and bonds providing
substantially similar insurance coverage) have been in effect since December 31,
2008 and remain in full force and effect. Seller does not know of any threatened
termination of, or material alteration of, coverage under any of such policies
or bonds. Except as disclosed in Schedule 4.20, the Company and the Subsidiary
shall after the Closing continue to have coverage under such policies and bonds
with respect to events occurring prior to the Closing.

4.21. No Other Representations or Warranties. Except for the representations and
warranties set forth in Article 3 and 4 hereof, none of Seller, the Company, the
Subsidiary or any of their respective Affiliates or any Person acting on behalf
of any of the foregoing makes or has made any other express or any implied
representation or warranty to Buyer as to the accuracy or completeness of any
information regarding Seller, the Company, the Subsidiary, the Business, the
Shares, the Interests or any other matter. Neither Seller nor any other Person
shall have or be subject to any liability to Buyer or any other Person resulting
from the distribution to Buyer, or Buyer’s use, of any such information,
including any information, document or material made available or provided to
Buyer in certain “data rooms,” management presentations or offering or
information memoranda, or in any other form, in expectation of the transactions
contemplated hereby. Except with respect to the representations and warranties
set forth in Article 3 and 4 hereof, SELLER DISCLAIMS ALL OTHER EXPRESS AND ALL
IMPLIED WARRANTIES RELATING THERETO, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY, TITLE, NON-INFRINGEMENT AND FITNESS FOR A PARTICULAR PURPOSE.

 

5. REPRESENTATIONS AND WARRANTIES REGARDING BUYER

Buyer makes the following representations and warranties to Seller, except as
set forth in the Schedules delivered by Buyer to Seller:

5.1. Due Organization and Power. Buyer is a limited liability company duly
organized and validly existing under the laws of Delaware. Buyer has all
requisite limited liability company power, legal right and authority to enter
into this Agreement and the other documents and instruments to be executed and
delivered by Buyer pursuant hereto and to carry out the transactions
contemplated hereby and thereby.

5.2. Authority. The execution and delivery by Buyer of this Agreement and the
other documents and instruments to be executed and delivered by Buyer pursuant
hereto and the

 

13



--------------------------------------------------------------------------------

consummation by Buyer of the transactions contemplated hereby and thereby have
been duly authorized by the governing board of Buyer. No other limited liability
company act or proceeding on the part of Buyer is necessary to authorize this
Agreement or the other documents and instruments to be executed and delivered by
Buyer pursuant hereto or the consummation by Buyer of the transactions
contemplated hereby and thereby. Assuming the due authorization, execution and
delivery thereof by the other party hereto and thereto, this Agreement
constitutes, and when executed and delivered, the other documents and
instruments to be executed and delivered by Buyer pursuant hereto will
constitute, valid and binding agreements of Buyer, enforceable in accordance
with their respective terms, except as such may be limited by bankruptcy,
insolvency, reorganization or other Laws affecting creditors’ rights generally
and by general equitable principles.

5.3. No Violation. Neither the execution and delivery by Buyer of this Agreement
or the other documents and instruments to be executed and delivered by Buyer
pursuant hereto nor the consummation by Buyer of the transactions contemplated
hereby and thereby (i) will violate any Law or Order applicable to Buyer,
(ii) will require any authorization, consent or approval by, filing with or
notice to any Governmental Entity, except for (A) the requirements of any
Regulatory Law applicable to the transactions contemplated hereby or (B) such
authorizations, consents, approvals, filings or notices the failure of which to
obtain or make, individually or in the aggregate, would not be reasonably
expected to have the effect of preventing, delaying, making illegal or otherwise
interfering with any of the transactions contemplated hereby, or (iii) will
violate or conflict with, or constitute a default under, or result in the
automatic termination of, or accelerate the performance required by, the express
terms of the charter, bylaws or similar organizational documents of Buyer or of
any material Contract to which Buyer is a party, except for such violations,
conflicts, defaults, terminations or accelerations that, individually or in the
aggregate, would not be reasonably expected to have the effect of preventing,
delaying, making illegal or otherwise interfering with any of the transactions
contemplated hereby.

5.4. Litigation. There is no litigation, arbitration or similar proceeding
pending or, to the knowledge of Buyer, threatened (in writing) against Buyer or
any of its Affiliates, and there is no outstanding Order against Buyer or any of
its Affiliates that, individually or in the aggregate, would be reasonably
expected to have the effect of preventing, delaying, making illegal or otherwise
interfering with any of the transactions contemplated hereby.

5.5. Investment Intent. Buyer is acquiring the Shares for its own account and
not with a view toward any resale or distribution of the same or any beneficial
interest therein. Buyer acknowledges and agrees that the Shares may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
without registration under the Securities Act of 1933, as amended, or pursuant
to an applicable exemption therefrom and without compliance with other
securities Laws to the extent applicable.

 

14



--------------------------------------------------------------------------------

5.6. Financial Capacity. Buyer has, or will have prior to the Closing,
sufficient cash, available lines of credit or other sources of immediately
available funds to enable it to make payment of the Purchase Price and any other
amounts to be paid by it hereunder.

5.7. Fees. Neither Buyer nor any of its Affiliates has paid or become obligated
to pay any fees or commissions to any broker or finder in connection with the
transactions contemplated by this Agreement or in connection with the
negotiation thereof.

 

6. COVENANTS PRIOR TO CLOSING

6.1. Pre-Closing Access to Information; Confidentiality. Except for information
that, if provided, would, in the judgment of Seller’s legal counsel, adversely
affect the ability of Seller or any of its Affiliates to assert attorney-client
or attorney work product privilege or a similar privilege, for information
relating to communications regarding the divestiture of the Company, the
Subsidiary and/or the Business (including information relating to the identity
of other Persons expressing an interest in acquiring the Company, the Subsidiary
and/or the Business and the terms of all such proposals), for information that,
in the reasonable opinion of Seller’s legal counsel, the disclosure of which may
result in a violation of any Law or Order or any Contract entered into prior to
the date of this Agreement applicable to Seller, the Company or the Subsidiary
and for information that Seller reasonably believes is competitively sensitive
but would not be reasonably expected to adversely affect a third party’s
valuation of the Company, the Subsidiary or the Business, Seller shall cause the
Company or the Subsidiary, during the period commencing on the date of this
Agreement and ending on the Closing Date, to furnish or cause to be furnished to
Buyer and its representatives, at reasonable times and upon reasonable notice,
(a) such access to the books, records and other information of the Company or
the Subsidiary as Buyer reasonably requests and (b) subject to Seller’s prior
written consent, such access, during normal business hours, to the facilities
currently leased by the Company or the Subsidiary as Buyer reasonably requests
with due regard to minimizing disruption of the conduct of the Business. None of
Buyer, any Affiliate of Buyer or any representative of the foregoing shall,
directly or indirectly, contact or communicate with any employees or consultants
of the Company or the Subsidiary or any third party that has business dealings
with the Company or the Subsidiary (including customers, suppliers and lessors)
with respect or relating to the transactions contemplated hereby, except with
the express prior written consent of Seller in each instance, or of a
representative of Seller or an affiliate of Seller jointly participating in any
such communication. Buyer and its Affiliates and representatives shall treat all
information obtained from or on behalf of Seller, the Company or the Subsidiary
as “Evaluation Material” under the Confidentiality Agreement, dated November 4,
2011 between The Charles Schwab Corporation and Buyer (the “Confidentiality
Agreement”), and Buyer shall continue to honor, and cause its representatives to
honor, the obligations thereunder for such time and under such conditions as are
required under the Confidentiality Agreement.

6.2. Conduct of Business Pending the Closing. From the date of this Agreement
until the Closing Date, except as required or contemplated hereby or otherwise
consented to by Buyer in writing (which consent shall not be unreasonably
withheld or delayed) or required by applicable Law, Seller shall cause the
following to occur:

(a) the Company shall, and shall cause the Subsidiary to, operate the Business
in the ordinary manner, on a basis consistent with past practice, in all
material respects;

 

15



--------------------------------------------------------------------------------

(b) neither the Company nor the Subsidiary shall grant any increase in the
salaries or wages payable to any Current Employees, except for increases in the
ordinary course of business, but in no event greater than $10,000 or as required
under contractual arrangements (including individual employment agreements) in
effect as of the date of this Agreement;

(c) neither the Company nor the Subsidiary shall issue or authorize the issuance
of, or agree to issue, any of its capital stock, membership interests or other
equity securities;

(d) neither the Company nor the Subsidiary shall sell, lease, license or
otherwise transfer or dispose of any of its material properties or assets,
except in the ordinary course of business;

(e) neither the Company nor the Subsidiary shall acquire the equity securities,
or the assets, of any entity or division thereof (whether directly or indirectly
and whether by merger, acquisition of equity securities or assets,
reorganization, recapitalization or otherwise); and

(f) neither the Company nor the Subsidiary shall make any material change in the
accounting methods used by it, except as required by GAAP.

6.3. Commercially Reasonable Efforts; Cooperation.

(a) Buyer and Seller will act use commercially reasonable efforts to secure or
cause to be secured, before the Closing Date, the consent, approval or waiver,
in form and substance reasonably satisfactory to the other parties, required to
be obtained from any party to consummate the transactions contemplated by this
Agreement; provided, however, that such action shall not include any requirement
of Buyer, Seller or any of their respective Affiliates (including the Company
and the Subsidiary) to expend money (other than incidental fees and expenses),
commence or participate in any litigation or offer or grant any accommodation
(financial or otherwise) to any third Person.

(b) During the period prior to the Closing, the Parties shall use their
respective commercially reasonable efforts to secure any consents and approvals
of any Governmental Entity required to be obtained by them in order to permit
the consummation of the transactions contemplated by this Agreement; provided,
however, that such action shall not include any requirement of Buyer, Seller or
any of their respective Affiliates (including the Company and the Subsidiary) to
expend money (other than incidental fees and expenses), commence or participate
in any litigation or offer or grant any accommodation (financial or otherwise)
to any third Person.

(c) Except as specifically contemplated by this Agreement, neither Party shall
take any action or omit to take any action where such action or omission would
reasonably be expected to result in (A) the inability to satisfy any of the
conditions set forth in Articles 8 and 9 or (B) a material delay in the
satisfaction of any of such conditions.

 

16



--------------------------------------------------------------------------------

(d) Prior to the Closing, Seller shall use commercially reasonable efforts to
cause the Company and the Subsidiary (i) to reasonably cooperate with Buyer to
assist Buyer to identify the Company’s or the Subsidiary’s use of the trademark,
trade name and service mark “optionsXpress” and (ii) as Buyer reasonably
requests, to assist Buyer in developing a plan for the Company and the
Subsidiary, upon Closing, to cease use of “optionsXpress” name as required by
Section 7.3; provided, that any failure or alleged failure by Seller to comply
with the terms hereof shall not excuse Buyer’s obligations to comply fully with
Section 7.3.

6.4. Intercompany Obligations. At or prior to the Closing, Seller shall
terminate, on terms and conditions reasonably satisfactory to Buyer, but in any
event without any liability or obligation of the Company or the Subsidiary that
will survive the Closing Date, all agreements, commitment and/or arrangements
between the Company or the Subsidiary and Seller or their respective Affiliates
(other than the Company or the Subsidiary) except for any agreements,
commitments and/or arrangement set forth on Schedule 6.4 hereto.

6.5. Notification.

(a) Litigation. Prior to the Closing, Seller shall promptly notify Buyer (in
writing after Seller has notice thereof), and Buyer shall promptly notify Seller
(in writing after Buyer has notice thereof), and keep such other Party advised,
as to any litigation, arbitration or similar proceeding pending and known to
such Party or, to its knowledge, threatened against such Party that challenges
the transactions contemplated hereby.

(b) Error or Omission. Prior to the Closing, each of Seller and Buyer shall
promptly notify the other Party in writing if it obtains knowledge that any
representation or warranty of Seller set forth in this Agreement is not true and
correct or if it obtains knowledge of any errors in, or omissions from, the
Schedules to this Agreement or of any condition or circumstance that could
excuse Buyer from its timely performance of its obligations hereunder or give
rise to a claim by Buyer hereunder.

 

7. ADDITIONAL COVENANTS

7.1. Employee Matters.

(a) At 12:01 a.m. Eastern Time on the calendar day immediately following the
Closing Date, the Current Employees at the Effective Time shall become eligible
to participate in the employee benefit plans sponsored or maintained by Buyer,
pursuant to the terms thereof (the “Buyer Plans”) in which similarly situated
employees of Buyer participate, on a substantially similar basis that similarly
situated employees of Buyer participate; provided that Buyer shall retain
discretion to determine the amount of base compensation and the amount of and
terms governing equity compensation awarded under the Benefit Plans.

(b) With respect to each Buyer Plan, for purposes of determining eligibility to
participate, vesting, entitlement to benefits, vacation and paid time-off
entitlement (but not for accrual of benefits under any post-retirement welfare
benefit plan of Buyer), service with the Company or the Subsidiary (or any
predecessor entity) shall be treated as service with Buyer; provided, however,
that such service shall not be recognized to the extent that such recognition
would result in a duplication of benefits. Such service also shall apply for
purposes of satisfying

 

17



--------------------------------------------------------------------------------

any waiting periods, evidence of insurability requirements, or the application
of any pre-existing condition limitations with respect to any Buyer Plan. Each
Buyer Plan shall waive pre-existing condition limitations, eligibility waiting
period or required physical examinations under welfare benefit plans, policies
or practices of Buyer or its Affiliates for Current Employees and their eligible
dependents to the same extent waived under the corresponding Benefit Plan. To
the extent permitted under any Buyer Plan, the Current Employees shall be given
credit for amounts paid under the corresponding Benefit Plan during the same
period for purposes of applying deductibles, co-payments and out-of-pocket
maximums as though such amounts had been paid in accordance with the terms and
conditions of the Buyer Plan during the applicable plan year; provided that
Buyer shall use reasonable efforts to ensure that any Buyer Plan shall permit
such credits.

(c) Buyer acknowledges and agrees that all provisions contained herein with
respect to employees, officers, directors, consultants and independent
contractors are included for the sole benefit of Seller, the Company and the
Subsidiary, and Buyer and shall not create any right (i) in any other Person,
including plan participants or any beneficiary thereof or (ii) to continued
employment with Buyer or any of its Affiliates. Nothing in this Agreement shall
prevent Buyer from amending, modifying or terminating after the Closing Date any
Company Plan.

(d) Taking into account the provisions of Section 7.1(b), then-currently
eligible Current Employees shall be eligible to participate in a Buyer Plan that
corresponds to a plan that is intended to constitute a tax-qualified defined
contribution plan under Code Section 401(k) (a “401(k) Plan”) at 12:01 a.m.
Eastern Time on the calendar day immediately following the Closing Date. The
vested amounts contained in the accounts of the Current Employees under any
401(k) Plan that is sponsored or maintained by Seller or an Affiliate of Seller
shall be eligible for distribution upon the Closing and Buyer shall permit the
employees of the Company and the Subsidiary employed by Buyer or any of its
Affiliates (including, after the Closing, the Company or the Subsidiary) to roll
any eligible rollover distributions (and eligible loans under Seller’s or an
Affiliate’s of Seller 401(k) Plan) over into the corresponding Buyer Plan to the
extent that such loans are permitted by the Buyer Plan; provided that Buyer
shall use reasonable efforts to ensure that any corresponding Buyer Plan shall
permit such loans.

(e) As of the Closing Date, Buyer shall provide continuation coverage under
COBRA to Current Employees (and their dependents) or any other individual who is
an M&A qualified beneficiary (as defined in Treasury Regulation
Section 54.4980B-9, Q&A-4(b)) of the Company or the Subsidiary (collectively,
the “M&A Qualified Beneficiaries”). Buyer shall indemnify, defend and hold
harmless Seller for, from and against any and all claims, losses, liabilities,
costs and expenses (including attorneys’ fees and expenses) relating to, arising
out of, or resulting from any and all COBRA obligations, liabilities and claims
related to M&A Qualified Beneficiaries. Buyer further agrees and acknowledges
that in the event that it ceases to provide any group health plan to any
employee prior to the expiration of the continuation coverage period for all M&A
Qualified Beneficiaries (pursuant to Treasury Regulation Section 54.4980B-9,
Q&A-8(c)), then Buyer shall provide Seller with (i) written notice of such
cessation as far in advance of such cessation as is reasonably practicable under
the circumstances (and, in any event, at least 30 days prior to such cessation),
and (ii) all information necessary or appropriate for Seller to offer
continuation coverage to such M&A Qualified Beneficiaries should it be legally
required to do so.

 

18



--------------------------------------------------------------------------------

(f) Notwithstanding any other provision in this Agreement to the contrary, no
Current Employee (or his or her beneficiary or dependent) shall accrue
additional benefits following the Closing Date under, remain covered by, or
participate in any Benefit Plan and any other employee benefits plan, program or
arrangement sponsored, maintained or established by Seller or Affiliate of
Seller that are not Company Plans.

(g) The Company shall remain responsible for all accrued vacation, sick pay,
paid time off or the like for the Current Employees that has accrued as of the
Closing Date.

7.2. Cooperation. Following the Closing, each Party agrees to cooperate in good
faith to provide information to the other Party that is reasonably necessary in
connection with regulatory, legal, accounting and similar matters of Seller and
its Affiliates, on the one hand, and Company and its Affiliates, on the other
(and not relating to any dispute, litigation or arbitration between the Parties
hereto or their Affiliates). The Parties agree that any information provided
pursuant to this provision shall be kept confidential and shall not be used for
any purpose except for the reason given in the request.

7.3. Seller Name. Buyer acknowledges that Seller and/or its Affiliates have the
absolute and exclusive proprietary right to the trademark, trade name and
service mark “optionsXpress” and any derivation of, and any corporate symbols or
logos incorporating or associated with, the foregoing. Buyer shall not, and
shall cause its Affiliates (including the Company or the Subsidiary) not to, use
“optionsXpress” in connection with its or their businesses or otherwise;
provided, however, that, after the Closing, Buyer may use “optionsXpress” as
legally required in any regulatory filings or communications with Governmental
Entities (“Governmental Communications”). Buyer also agrees that for three
(3) months following the Closing Date, it will not, and shall cause its
Affiliates (including the Company or the Subsidiary) not to, use “OEC Equities”
in connection with its or their businesses or otherwise except for Governmental
Communications.

7.4. Insurance. After the Closing:

(a) General. Neither Buyer, the Company nor the Subsidiary shall have any right
to make claims under insurance policies issued by third parties that may have
provided coverage to the Company or the Subsidiary, to the extent the first
named insured under such policies is any Person other than the Company or the
Subsidiary, whether the incident giving rise to any such claim occurs prior to,
on or after the Closing Date. As of the Closing Date, insurance requirements of
the Company and the Subsidiary shall be the sole responsibility of Buyer.

(b) Certain Pre-Closing Events. Notwithstanding Section 7.4(a), to the extent
any claims arise under separate primary insurance policies issued by third-party
insurers and owned by or covering the Company or the Subsidiary with respect to
occurrences arising prior to the Closing Date, the Company or the Subsidiary may
make claims, under such policies without regard to any other provision hereof,
but subject to such conditions set forth in any such policies, including all
reporting and notice requirements thereof. The Company and the Subsidiary shall

 

19



--------------------------------------------------------------------------------

be jointly and severally responsible for, and shall pay, all expenses relating
to services for claims administration, investigation, appraisals and claim
review incurred on or after the Closing Date with respect to claims under such
insurance policies. Buyer, the Company and the Subsidiary shall be responsible
for, and neither Buyer, the Company nor the Subsidiary shall have the right to
make a claim against Seller or any of its Affiliates for, any “self-insured” or
“self-funded” program of risk management or the amount of any deductible or
self-insured retention for any loss suffered by the Company or the Subsidiary
after the Closing Date, regardless of the date on which the claim is made.

(c) No Representations, Warranties or Covenants. Seller makes no
representations, warranties or covenants regarding the scope, availability or
amount of coverage under any insurance policy, and Seller shall not have any
responsibility, and shall not be held liable, for the actions of the insurers
under insurance policies, including with regard to those claims submitted on
behalf of Buyer, the Company or the Subsidiary.

7.5. Further Assurances. From time to time after the Closing Date, upon the
request of the other Party and without further consideration, each Party shall
execute and deliver to the requesting Party such documents and take such action
as the requesting Party reasonably requests to consummate more effectively the
intent and purpose of the Parties under this Agreement and the transactions
contemplated hereby.

7.6. Tax Matters. The following provisions shall govern the allocation of
responsibility as between Buyer and Seller for certain Tax matters following the
Closing.

(a) Seller shall join with Buyer in making a timely, effective and irrevocable
election under Code Section 338(h)(10) and Treasury Regulation Sections
1.338(h)(10)-1(a) and 1.338(h)(10)-1(c)(3), and any corresponding elections
permitted under state or local Law, with respect to the stock of the Company and
the Subsidiary (the “Section 338(h)(10) Elections”).

(b) As soon as practicable (but in no event later than 195 days following the
Closing Date), Buyer shall deliver to Seller a statement (the “Allocation
Statement”) allocating the ADSP (as such term is defined in Treasury Regulation
Section 1.338-4) of the assets of the Company and the Subsidiary in accordance
with the Treasury regulations promulgated under Code Section 338(h)(10). Seller
shall have the right to review the Allocation Statement. If within 15 days after
receipt of the Allocation Statement Seller notifies Buyer in writing that the
allocation of one or more items reflected in the Allocation Statement is not a
reasonable allocation, Buyer and Seller will negotiate in good faith to resolve
such dispute. If Buyer and Seller fail to resolve such dispute within 15 days,
Buyer and Seller shall jointly retain a nationally recognized accounting firm
(the “Accounting Referee”) to resolve the disputed items. Upon resolution of the
disputed items, the allocation reflected on the Allocation Statement shall be
adjusted to reflect such resolution. The costs, fees and expenses of the
Accounting Referee shall be borne equally by Buyer and Seller.

(c) Buyer and Seller agree (i) to be bound by the Allocation Statement for all
Tax purposes and (ii) not to take any position inconsistent with the Allocation
Statement in the prepartion, filing or audit of any Tax Return.

 

20



--------------------------------------------------------------------------------

(d) In the case of any Interim Period:

(i) income Taxes (including income-based franchise Taxes) and Taxes that are
based upon or related to gross income or receipts or imposed in connection with
any sale or other transfer or assignment of property (real or personal, tangible
or intangible) of each of the Company and the Subsidiary for the portion of any
Interim Period ending on the Closing Date will be computed as if such taxable
period ended as of the close of business on the Closing Date; and

(ii) any other Tax of each of the Company and the Subsidiary for the portion of
any Interim Period ending on the Closing Date will be computed by multiplying
the total amount of such Tax for the full taxable period that includes but does
not end on the Closing Date by a fraction, the numerator of which is the number
of days from the beginning of such taxable period to and including the Closing
Date and the denominator of which is the total number of days in such full
taxable period.

(e) Seller shall prepare and file, or cause to be prepared and filed, all income
Tax Returns for the Company and the Subsidiary for Tax periods ending on or
prior to the Closing Date, the due date of which is after the Closing Date.
Seller shall permit Buyer to review and comment on each such Tax Return prior to
filing it and shall reasonably and in good faith consider such revisions to such
Tax Returns as are requested by Buyer. Following the Closing, Buyer shall be
responsible for preparing and filing, or causing to be prepared or filed, all
other Tax Returns that are required to be filed by the Company and the
Subsidiary after the Closing Date with respect to a Pre-Closing Period. All such
Tax Returns shall be prepared in a manner consistent with past practices unless
otherwise required by Law.

(f) From and after the Closing Date:

(i) Seller will pay or cause to be paid all Taxes with respect to Tax Returns
which Seller is obligated to prepare and file or cause to be prepared and filed
pursuant to Section 7.6(e) other than those Taxes that are included as a
liability on the Final Closing Statement; provided, however, that Buyer hereby
assumes and agrees to pay directly to or at the direction of Seller, at least
five (5) days prior to the date payment (including estimated payment) thereof is
due, the share of such Taxes relating to the Company and the Subsidiary for the
Post-Closing Period and any Taxes that are included as a liability on the Final
Closing Statement.

(ii) Buyer will pay or cause to be paid all Taxes with respect to Tax Returns
which Buyer is obligated to prepare and file or cause to be prepared and filed
pursuant to Section 7.6(e); provided, however, that Seller hereby assumes and
agrees to pay directly to or at the direction of Buyer, at least five (5) days
prior to the date payment (including estimated payment) thereof is due, the
share of such Taxes relating to the Company and the Subsidiary for the
Pre-Closing Period net of the amount of such Taxes, if any, that are included as
a liability on the Final Closing Statement.

(g) Notwithstanding any other provision of this Agreement to the contrary,
Seller shall, at its own expense, have the sole right (but not the obligation)
to control, defend,

 

21



--------------------------------------------------------------------------------

settle, compromise or prosecute in any manner any audit, examination,
investigation, hearing or other proceeding (a “Tax Proceeding”) with respect to
any Tax Return of Company or the Subsidiary involving only Pre-Closing Periods;
provided, however, Seller, without the consent of Buyer (which consent will not
be unreasonably withheld or delayed), shall not settle, compromise or abandon
any such Tax Proceeding. In addition, (i) Seller shall keep Buyer duly informed
of any such Tax Proceedings and (ii) Buyer shall be entitled to receive copies
of all correspondence and documents relating to such Tax Proceedings (but, for
these purposes, excluding access to any financial and other confidential or
proprietary information pertaining to any member of Seller’s consolidated group
other than the Company and the Subsidiary).

(h) Except as expressly provided otherwise in Section 7.6(g), Buyer shall have
the sole right (but not the obligation) to control, defend, settle, compromise,
or prosecute in any manner a Tax Proceeding with respect to any Tax Return of
the Company and the Subsidiary; provided, however, Buyer, without the consent of
Seller (which consent will not be unreasonably withheld or delayed), shall not
settle, compromise or abandon any Tax Proceeding related to a Pre-Closing Period
or an Interim Period. In addition, (i) Buyer shall keep Seller duly informed of
any Tax Proceedings in connection with Taxes for any Pre-Closing Period or
Interim Period and (ii) Seller shall be entitled to receive copies of all
correspondence and documents relating to such Tax Proceedings (but, for these
purposes, excluding access to any financial and other confidential or
proprietary information pertaining to any member of Buyer’s consolidated group
other than the Company and the Subsidiary).

(i) Buyer, Seller and the Company shall each, at its own expense, cooperate with
each other and make available to each other such Tax data and other information
as may be reasonably required in connection with (i) the preparation or filing
of any Tax Return, election, consent or certification, or any claim for refund,
(ii) any determinations of liability for Taxes, or (iii) any Tax Proceeding
(collectively, “Tax Data”). Such cooperation shall include, without limitation,
making their respective employees and independent auditors reasonably available
on a mutually convenient basis for all reasonable purposes, including, without
limitation, to sign Tax forms and consents, to provide explanations and
background information and to permit the copying of books, records, schedules,
workpapers, notices, revenue agent reports, settlement or closing agreements and
other documents containing the Tax Data (“Tax Documentation”). The Tax Data and
the Tax Documentation with respect to Pre-Closing Periods shall be retained
until the expiration of all applicable statutes of limitations (including
extensions thereof); provided, however, that in the event an audit, examination,
investigation or other proceeding has been instituted prior to the expiration of
an applicable statute of limitations, the Tax Data and Tax Documentation
relating thereto shall be retained until there is a final determination thereof
(and the time for any appeal has expired).

(j) Buyer shall, and shall cause the Company or the Subsidiary to, promptly (but
in all events within 20 days of receipt thereof) forward to Seller all written
notifications and other written communications from any Tax authority received
by Buyer, the Company or the Subsidiary relating solely to any Pre-Closing
Period of the Company or the Subsidiary, and, consistent with the provisions of
this Section 7.6, Buyer shall, and shall cause the Company and the Subsidiary
to, take such reasonable actions as requested by Seller to enable Seller to take
any action Seller deems reasonably appropriate with respect to any proceedings
relating thereto.

 

22



--------------------------------------------------------------------------------

(k) Buyer shall cause each of the Company and the Subsidiary to elect, where
permitted by Law, to carry forward any net operating loss, net capital loss,
charitable contribution or other item arising after the Closing Date that could,
in the absence of such an election, be carried back to a taxable period of
either of the Company and the Subsidiary ending on or before the Closing Date in
which either of the Company and the Subsidiary were included in a consolidated
income Tax Return of Seller. In cases where Buyer, the Company and the
Subsidiary are not permitted by law to elect to relinquish such carrybacks,
Seller agrees to pay to Buyer, the net Tax benefit received by Seller or any of
its Affiliates from the use in any Pre-Closing Period of a carryback of any Tax
asset of the Company or the Subsidiary arising in a Post-Closing Period. Such
net Tax benefit shall be considered equal to the excess of (i) the amount of
Taxes that would have been payable (or the amount of the Tax refund, offset or
other reduction in Tax liability actually receivable) for the year in which the
carryback is made by Seller and its Affiliates in the absence of such carryback
over (ii) the amount of Taxes actually payable (or the amount of the Tax refund,
offset or other reduction in Tax liability that would have been receivable) by
Seller and its Affiliates for such year. Payment of the amount of such benefit
shall be made within 30 days of the receipt of a refund, offset or other Tax
reduction for the Tax year to which the carryback is made.

(l) Except as otherwise provided in Section 7.6(k) or to the extent the refund
was included as an asset on the Final Closing Statement, Seller will be entitled
to retain, or receive prompt payment from Buyer or any of its Affiliates
(including the Company and the Subsidiary) of, any refund arising with respect
to either of the Company or the Subsidiary (including, refunds arising by reason
of amended Tax Returns filed after the Closing Date or otherwise) attributable
to Taxes paid with respect to any Pre-Closing Period. If, in lieu of receiving
any such refund of Taxes paid with respect to a Pre-Closing Period, Buyer or any
of its Affiliates receives a credit that was not included as an asset on the
Final Closing Statement and that reduces a Tax liability with respect to a
Post-Closing Period, Buyer shall, within 30 days of the receipt of the Tax
reduction for the Tax year in which such credit is used, pay or cause to be paid
to Seller the difference between (i) amount of Taxes that would have been
payable for such Tax year by Buyer and its Affiliates in the absence of such
credit and (ii) the amount of Taxes actually payable by Buyer and its Affiliates
for such Tax year. Buyer, the Company and the Subsidiary will be entitled to
retain, or receive prompt payment from Seller of, any refund or credit with
respect to Taxes that was attributable to any Post-Closing Period relating to
either of the Company or the Subsidiary or that was included as an asset on the
Final Closing Statement. Buyer and Seller will equitably apportion any refund
(or credit in lieu of a refund) with respect to Taxes for any Interim Period
that was not included as an asset on the Final Closing Statement consistent with
the provisions of Section 7.6(d) and the first three sentences of this
Section 7.6(l). To the extent allowable by applicable Law, all refunds with
respect to any Pre-Closing Period will be claimed in cash (rather than as a
credit). The amount of any Tax refund that Buyer or Seller is obligated to pay
to the other Party pursuant to this Section 7.6(l) shall be reduced to take
account of any Taxes that the paying Party and its affiliates incur upon the
receipt of such refund. All payments of refunds required to be made pursuant to
this Section 7.6(l) shall be made within 30 days after receipt of the refund by
Seller, Buyer, the Company or the Subsidiary.

(m) Without the prior written consent of Buyer, which consent shall not be
unreasonably withheld, conditioned or delayed, none of Seller, the Company, the
Subsidiary and any Affiliate of Seller shall (i) make or file any election under
Section 336(e) of the Code (or any

 

23



--------------------------------------------------------------------------------

similar provision of state, local or foreign law) in connection with the
transactions contemplated by this Agreement or (ii) to the extent it may affect
or relate to the Company or the Subsidiary, make or change any Tax election,
change any annual Tax accounting period, adopt or change any method of Tax
accounting, file any amended Tax Return, enter into any closing agreement,
settle any Tax claim or assessment, surrender any right to claim a Tax refund,
offset or other reduction in Tax liability, or consent to any extension or
waiver of the limitations period applicable to any Tax claim or assessment.

(n) All transfer, documentary, sales, use, stamp, registration, value added or
other similar Taxes incurred in connection with transactions contemplated by
this Agreement (including any real property transfer Tax and any similar Tax)
shall be borne equally by Buyer and Seller, and Seller will file all necessary
Tax Returns with respect to all such Taxes, and, if required by applicable law,
Buyer will, and will cause its Affiliates to, join in the execution of any such
Tax Returns.

(o) Any and all existing Tax sharing agreements between Seller and any of its
Affiliates (other than the Company and the Subsidiary), on the one hand, and the
Company and the Subsidiary, on the other hand, shall be terminated as of the
Closing Date. After the Closing Date, neither the Company nor the Subsidiary
shall have any further rights or liabilities thereunder.

7.7. Actions with respect to Certain Contracts. On or prior to the Closing
Seller shall terminate the Contracts identified on Schedule 7.7 of the
Schedules.

7.8. Assignment of Certain Rights.

(a) On or prior to the Closing, Seller shall assign, or cause to be assigned, to
the Subsidiary all rights, title and interest in the domain names identified on
Schedule 7.8(a) of the Schedules.

(b) On or prior to the Closing, Seller shall assign, or cause to be assigned, to
the Subsidiary the common law trademark identified on Schedule 7.8(b) of the
Schedules.

7.9. Transfer of Hardware. On or prior to the Closing, Seller shall transfer, or
cause to be transferred, to the Subsidiary all of the hardware set forth on
Schedule 6.4 hereto.

 

8. CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS

Each and every obligation of Buyer to be performed on or after the Closing Date
under this Agreement is subject to the satisfaction (or written waiver by Buyer)
prior to or at the Closing of each of the following conditions:

8.1. Accuracy of Representations and Warranties; Performance of Obligations. The
representations and warranties of Seller set forth in this Agreement shall be
true and correct in all material respects as of the Closing Date, and Seller
shall have performed or complied in all material respects with all obligations
and covenants required by this Agreement to be performed or complied with by
Seller by the time of the Closing, except (a) for representations and warranties
that speak as of a specific date or time (which need be true and correct only as
of such

 

24



--------------------------------------------------------------------------------

date or time), (b) for breaches of such representations and warranties that, in
the aggregate, would not have a Material Adverse Effect, except for (i) those
representations and warranties that are qualified by materiality or Material
Adverse Effect shall be true at and as of the Closing Date as if made at and as
of such date, and (ii) that are not qualified by materiality or Material Adverse
Effect shall be true in all material respects at and as of the Closing Date as
if made at and as of such time, and (c) those obligations and covenants that are
qualified by materiality or Material Adverse Effect shall have been performed or
complied with as of the Closing Date as if performed or complied with as of such
date; and Seller shall have delivered to Buyer a certificate dated the Closing
Date and signed by an officer of Seller in the officer’s capacity as such
confirming the foregoing.

8.2. Delivery of Documents. Seller shall have delivered, or caused to have been
delivered, to Buyer the documents described in Section 11.2.

8.3. No Legal Prohibition. No Law or Order shall have been enacted, entered,
promulgated, adopted, issued or enforced by any Governmental Entity that is then
in effect and has the effect of making the transactions contemplated hereby
illegal or otherwise prohibiting or restricting the consummation or the benefits
of the transactions contemplated hereby.

8.4. Regulatory Approvals. All actions by or in respect of, or filings with, any
Governmental Entity that are required to permit the consummation of the
transactions contemplated hereby under any Regulatory Law as set forth on
Exhibit 8.4 shall have been taken or made.

 

9. CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS

Each and every obligation of Seller to be performed on or after the Closing Date
under this Agreement is subject to the satisfaction (or written waiver by
Seller) prior to or at the Closing Date of each of the following conditions:

9.1. Accuracy of Representations and Warranties; Performance of Obligations. The
representations and warranties of Buyer set forth in this Agreement shall be
true and correct in all material respects as of the Closing Date, and Buyer
shall have performed or complied in all material respects with all obligations
and covenants required by this Agreement to be performed or complied with by
Buyer by the time of the Closing, except (a) to the extent of changes or
developments contemplated by the terms of this Agreement, (b) for
representations and warranties that speak as of a specific date or time (which
need be true and correct only as of such date or time), and (c) those
obligations and covenants that are qualified by materiality or Material Adverse
Effect shall have been performed or complied with as of the Closing Date as if
performed or complied with as of such date; and Buyer shall have delivered to
Seller a certificate dated the Closing Date and signed by an officer of Buyer in
the officer’s capacity as such confirming the foregoing.

9.2. Delivery of Purchase Price and Documents. Buyer shall have delivered, or
caused to have been delivered, to Seller the wire transfer contemplated by
Section 2.2(a) and the documents described in Section 11.3.

 

25



--------------------------------------------------------------------------------

9.3. No Legal Prohibition. No Law or Order shall have been enacted, entered,
promulgated, adopted, issued or enforced by any Governmental Entity that is then
in effect and has the effect of making the transactions contemplated hereby
illegal or otherwise prohibiting the consummation of the transactions
contemplated hereby.

9.4. Regulatory Approvals. All actions by or in respect of, or filings with, any
Governmental Entity that are required to permit the consummation of the
transactions contemplated hereby under any Regulatory Law as set forth in
Exhibit 8.4 shall have been taken or made.

 

10. INDEMNIFICATION

10.1. Indemnification by Seller.

(a) General. If the Closing occurs, and subject to the terms and conditions of
this Article 10, Seller shall indemnify and hold harmless Buyer and its
Affiliates (including the Company and the Subsidiary), and their respective
directors, officers, employees and controlling Persons (collectively, the “Buyer
Indemnified Parties”), from and against all Losses asserted against or incurred
by any Buyer Indemnified Party by reason of or resulting from any (i) breach as
of the Closing Date of the representations and warranties of Seller set forth in
this Agreement (without regard to any qualification or exception contained
therein relating to materiality or Material Adverse Effect or any similar
qualification or standard, except for Sections 4.6, 4.7, and 4.15 and clause
(i) of Section 4.9 and with respect to which any qualification or exception
contained therein relating to materiality or any similar qualification or
standard shall be given effect), (ii) breach of the covenants of Seller set
forth in this Agreement, or (iii) Covered Tax.

(b) Limitations. Seller’s obligations under Section 10.1(a) shall be subject to
the following limitations:

(i) Seller shall not have any liability for Losses under subclause (i) of
Section 10.1(a) for any individual item, or group of items arising out of the
same or similar condition or circumstance, where the Losses related thereto for
which Seller would otherwise be required to provide indemnification are less
than $5,000, and no Losses related thereto shall be aggregated for purposes of
subclause (ii) of this Section 10.1(b);

(ii) Seller shall not have any liability for Losses under subclause (i) of
Section 10.1(a) unless and until the aggregate of all Losses related thereto for
which Seller would otherwise be required to provide indemnification exceeds on a
cumulative basis an amount equal to Ninety Thousand Dollars ($90,000), at which
point Seller, subject to the other provisions of this Section 10.1(b), shall
indemnify Buyer Indemnified Parties for such Losses, but only to the extent such
Losses exceed Ninety Thousand Dollars ($90,000);

(iii) Seller shall not have any liability for Losses under subclause (i) of
Section 10.1(a) to the extent the aggregate amount of Losses related thereto for
which Seller would otherwise be required to provide indemnification exceeds on a
cumulative basis an amount equal to Two Million Four Hundred Thousand Dollars
($2,400,000);

 

26



--------------------------------------------------------------------------------

(iv) the obligation of Seller to indemnify the Buyer Indemnified Parties against
any Losses under Section 10.1(a) shall be reduced by the full amount of any
reserve, provision or allowance (in the form of an accrued liability or an
offset to an asset or similar item) that was reflected in the Final Closing
Statement relating to the matter for which Seller would otherwise be required to
provide such indemnification; and

(v) Seller shall not have any liability for Losses under Section 10.1(a)
following the date that is eighteen months after the Closing Date; provided,
however, that (A) the time limitation for any claim brought for breaches of
those representations and warranties set forth in Sections 4.8 and 4.16 or for
any Covered Tax shall be 30 days after the expiration of the applicable statutes
of limitation (after giving effect to any waivers, mitigations or extensions
thereof); (B) there shall be no time limitation on any claim brought for
breaches of those representations and warranties set forth in Sections 3.1, 3.2,
3.4, 4.1 and 4.4; (C) except to the extent such breach results in a Covered Tax,
the time limit for any claim brought for breaches of those covenants the
performance of which extends beyond the Closing Date shall be the later of 90
days after the expiration of the respective terms of performance of such
covenants or the date that is eighteen months after the Closing Date; and
(D) Buyer shall preserve its right to pursue a claim under Section 10.1(a) with
respect to a particular breach of a representation or warranty or covenant if
Buyer, prior to the expiration of the applicable period, delivers a notice that
constitutes an Indemnification Notice.

10.2. Indemnification By Buyer.

(a) General. Subject to the terms and conditions of this Article 10, Buyer shall
indemnify and hold harmless Seller and its Affiliates, and their respective
directors, officers, employees and controlling Persons, from and against all
Losses asserted against or incurred by any such Person by reason of or resulting
from any (i) breach of the representations and warranties of Buyer set forth in
this Agreement or (ii) breach of the covenants of Buyer set forth in this
Agreement.

(b) Limitations. Buyer’s obligations under Section 10.2(a) shall be subject to
the following limitations:

(i) Buyer shall not have any liability for Losses under subclause (i) of
Section 10.2(a) for any individual item, or group of items arising out of the
same or similar condition or circumstance, where the Losses related thereto for
which Buyer would otherwise be required to provide indemnification are less than
$5,000, and no Losses related thereto shall be aggregated for purposes of
subclause (ii) of this Section 10.2(b);

(ii) Buyer shall not have any liability for Losses under subclause (i) of
Section 10.2(a) unless and until the aggregate of all Losses related thereto for
which Buyer would otherwise be required to provide indemnification exceeds on a

 

27



--------------------------------------------------------------------------------

cumulative basis an amount equal to Ninety Thousand Dollars ($90,000), at which
point Buyer, subject to the other provisions of this Section 10.2(b), shall
indemnify Seller Indemnified Parties for such Losses, but only to the extent
such Losses exceed Ninety Thousand Dollars ($90,000);

(iii) Buyer shall not have any liability for Losses under subclause (i) of
Section 10.2(a) to the extent the aggregate amount of Losses related thereto for
which Buyer would otherwise be required to provide indemnification exceeds on a
cumulative basis an amount equal to Two Million Four Hundred Thousand Dollars
($2,400,000); and

(iv) Buyer shall not have any liability for Losses under Section 10.2(a)
following the date that is eighteen months after the Closing Date; provided,
however, that (A) there shall be no time limitation on any claim brought for
breaches of those representations and warranties set forth in Sections 5.1 and
5.2; (B) the time limit for any claim brought for breaches of those covenants
the performance of which extends beyond the Closing Date shall be the later of
90 days after the expiration of the respective terms of performance of such
covenants or the date that is eighteen months after the Closing Date, provided
that, for the avoidance of doubt, without limitation, the terms of performance
by Buyer under Sections 7.2, 7.3 and 7.4 shall extend longer than eighteen
months after the Closing Date; and (C) Seller shall preserve its right to pursue
a claim under Section 10.2(a) with respect to a particular breach of a
representation or warranty or covenant if Seller, prior to the expiration of the
applicable period, delivers a notice that constitutes an Indemnification Notice.

10.3. Procedures Relating to Indemnification Among Seller and Buyer.

(a) Following the discovery of any facts or conditions that could reasonably be
expected to give rise to a Loss or Losses for which indemnification under this
Article 10 can be obtained (an “Asserted Liability”), the Party seeking
indemnification under this Article 10 (the “Indemnified Party”) shall promptly
provide written notice to the Party from whom indemnification is sought (the
“Indemnifying Party”), setting forth the specific facts and circumstances, in
reasonable detail, relating to such Asserted Liability, the amount of Loss or
Losses (or a non-binding, reasonable estimate thereof if the actual amount is
not known or not capable of reasonable calculation) and the specific Section(s)
of this Agreement upon which the Indemnified Party is relying in seeking such
indemnification (an “Indemnification Notice”). Except as otherwise set forth in
Section 10.1, an Indemnified Party’s failure to provide an Indemnification
Notice within the time period specified above shall not relieve the Indemnifying
Party from its indemnification obligations with respect to the subject of the
Indemnification Notice, except to the extent the Indemnifying Party is
prejudiced as a result of such failure.

(b) The Parties shall first analyze, discuss and, if possible, amicably resolve
(both as to the amount due and the time of payment) any Asserted Liability.

(c) The Indemnifying Party shall pay the Indemnified Party the indemnification
due under this Article 10 as soon as the Asserted Liability has been settled in
accordance with this Article 10, or, failing such agreement, the case has been
concluded by a final and binding Order by any Governmental Entity.

 

28



--------------------------------------------------------------------------------

10.4. Procedures Relating to Indemnification for Third Party Claims.

(a) Notice. In order for an Indemnified Party to be entitled to any
indemnification provided for under this Agreement arising out of or involving a
claim or demand made by any third party, including any Governmental Entity, but
excluding any claim for Covered Taxes, as to which Section 7.6 shall govern (a
“Third Party Claim”), then the Indemnified Party shall provide an
Indemnification Notice to the Indemnifying Party relating to the Third Party
Claim as soon as possible after the Indemnified Party’s receipt of notice of the
Third Party Claim, but in no event later than 20 Business Days thereafter.
Thereafter, the Indemnified Party shall deliver to the Indemnifying Party,
within 10 Business Days after the Indemnified Party’s receipt thereof, copies of
all notices and documents, including all court papers, received by the
Indemnified Party relating to the Third Party Claim. Except as otherwise set
forth in Section 10.1(a), an Indemnified Party’s failure to provide an
Indemnification Notice within the time period specified above shall not relieve
the Indemnifying Party from its indemnification obligations with respect to the
subject of the Indemnification Notice, except to the extent the Indemnifying
Party is prejudiced as a result of such failure.

(b) Defense. If a Third Party Claim is made against an Indemnified Party, then
the Indemnifying Party shall be entitled to participate in the defense of the
Third Party Claim and, if the Indemnifying Party so chooses, to assume the
defense of the Third Party Claim. If the Indemnifying Party so elects to assume
the defense of a Third Party Claim, then the Indemnifying Party shall not be
liable to the Indemnified Party for legal expenses subsequently incurred by the
Indemnified Party in connection with the defense of the Third Party Claim. If
the Indemnifying Party assumes such defense, then the Indemnified Party shall
have the right to participate in the defense of the Third Party Claim and to
employ counsel, at its own expense, separate from the counsel employed by the
Indemnifying Party, it being understood, however, that the Indemnifying Party
shall control such defense, including any settlement or compromise of the Third
Party Claim. If the Indemnifying Party chooses to defend any Third Party Claim,
then the Parties shall cooperate in the defense of the Third Party Claim. Such
cooperation shall include the retention and (upon the Indemnifying Party’s
request) provision to the Indemnifying Party of books and records that are
reasonably relevant to the Third Party Claim and making employees reasonably
available on a mutually convenient basis at no cost to the other Party. If the
Indemnifying Party, within a reasonable time after receipt of an Indemnification
Notice relating to a Third Party Claim, chooses not to assume defense of the
Third Party Claim or fails to defend the Third Party Claim actively and in good
faith, then the Indemnified Party shall (upon further notice to the Indemnifying
Party) have the right to undertake the defense of the Third Party Claim.

(c) The Indemnifying Party shall pay the Indemnified Party the indemnification
due under this Article 10 as soon as the Asserted Liability has been settled in
accordance with this Article 10, or, failing such agreement, the case has been
concluded by a final and binding Order by any Governmental Entity.

 

29



--------------------------------------------------------------------------------

10.5. Insurance and Tax Effect. The indemnification obligations of an
Indemnifying Party under this Article 10 shall be adjusted so as to give effect
to (a) the amount of Tax benefits actually received by the Indemnified Party
(net of any Tax cost associated with the receipt of such Tax benefits) with
respect to the event giving rise to the Asserted Liability and (b) any amounts
actually recovered by the Indemnified Party under applicable policies of
insurance that provide coverage against such Asserted Liability.

10.6. Exclusive Remedy. From and after the Closing, except as set forth in
Section 7.6 or with respect to fraud, the indemnification provisions of this
Article 10 shall be the sole and exclusive remedy with respect to any and all
claims arising out of or relating to Buyer’s investigation of Seller, the
Company, the Subsidiary and the Business, this Agreement, the negotiation and
execution of this Agreement or any Contract entered into pursuant to this
Agreement or the performance by the Parties of its or their terms, and no other
remedy shall be had pursuant to any contract, misrepresentation, strict
liability or tort theory or otherwise by any Party and its officers, directors,
employees, agents, affiliates, attorneys, consultants, insurers, successors and
assigns, all such remedies being hereby expressly waived to the fullest extent
permitted under applicable Law.

 

11. CLOSING

11.1. Closing Date. Unless this Agreement shall have been terminated pursuant to
Section 12.1, and provided that the conditions set forth in Article 8 and
Article 9 are satisfied or waived, the closing with respect to the transactions
contemplated hereby (the “Closing”) shall take place at Foley & Lardner LLP, 321
N. Clark Street, Suite 2800, Chicago, Illinois, at 10:00 a.m., local time, on
the second Business Day after the satisfaction or waiver of all of the
conditions set forth in Article 8 and Article 9, other than conditions that, by
their nature, will be satisfied at the Closing, or such other location, time and
date as the Parties shall agree in writing. The actual date of the Closing is
referred to as the “Closing Date,” and if the Closing occurs, the Closing shall
be deemed to have become effective as of the Effective Time.

11.2. Items to be Delivered by Seller. At the Closing, Seller shall deliver, or
cause to be delivered, to Buyer the following documents, in each case duly
executed or otherwise in proper form:

(a) a copy of the certificate of incorporation of the Company certified as of a
recent date by the Secretary of State of the State of Delaware;

(b) a copy of the certificate of formation of the Subsidiary certified as of a
recent date by the Secretary of State of the State of Ohio;

(c) certificates of good standing of the Company and the Subsidiary issued as of
a recent date by the Secretary of State of the State of Delaware and the
Secretary of State of the State of Ohio, respectively;

(d) the certificates representing the Shares, duly endorsed for transfer or with
duly executed stock powers attached;

 

30



--------------------------------------------------------------------------------

(e) the certificate described in Section 8.1, in form and substance reasonably
acceptable to Seller and Buyer;

(f) a copy of the resolutions of the Board of Directors of Seller authorizing
and approving this Agreement and the consummation of the transactions
contemplated hereby, certified by the Secretary of Seller;

(g) the resignations of each (i) Person on the Board of Directors of the
Company, (ii) Person on the board of managers of the Subsidiary, and
(iii) officer of the Company or the Subsidiary that Buyer requests, effective as
of the Closing Date;

(h) a certificate, in such form as is reasonably satisfactory to Buyer,
certifying that Seller is not a foreign person for purposes of Code Section 1445
or that the transaction is otherwise exempt from withholding under Code
Section 1445;

(i) a completed Internal Revenue Service Form 8023 with respect to the stock of
the Company and the Subsidiary (and any similar forms under state or local Law),
executed by Seller; and

(j) all other documents, instruments or writings required to be delivered to
Buyer at or prior to the Closing pursuant to this Agreement and such other
certificates of authority and similar instruments as Buyer reasonably requests.

11.3. Items to be Delivered by Buyer. At the Closing, Buyer shall deliver, or
cause to be delivered, to Seller the wire transfer contemplated by
Section 2.2(a) and the following documents, in each case duly executed or
otherwise in proper form:

(a) the certificate described in Section 9.1, in form and substance reasonably
acceptable to Seller and Buyer; and

(b) a copy of the resolutions of the governing board of Buyer authorizing and
approving this Agreement and the consummation of the transactions contemplated
hereby, certified by the Secretary of Buyer;

(c) a completed Internal Revenue Service Form 8023 with respect to the stock of
the Company and the Subsidiary (and any similar forms under state and local
Law), executed by Buyer;

(d) an agreement by Buyer to assume Seller’s obligation under Section 2(b) under
that certain Acknowledgement and Agreement, dated July 2, 2009, by and among
Buyer and Rick and Karen Tomsic; and

(e) all other documents, instruments or writings required to be delivered to
Seller at or prior to the Closing pursuant to this Agreement and such other
certificates of authority and similar instruments as Seller reasonably requests.

 

31



--------------------------------------------------------------------------------

12. TERMINATION

12.1. General. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned, only as follows:

(a) by the written agreement of Seller and Buyer; or

(b) by Seller or Buyer if the Closing shall not have occurred on or prior to
October 31, 2012 or such other date as the Parties agree in writing; provided,
however, that if a Party seeking termination pursuant to this Section 12.1(b) is
in breach of any of its representations, warranties or covenants set forth in
this Agreement and such breach would allow the other Party to refuse to
consummate the transactions contemplated by this Agreement due to the conditions
set forth in Article 8 or Article 9 (as applicable), then that Party may not
terminate this Agreement pursuant to this Section 12.1(b); or

(c) by Seller or Buyer if any Governmental Entity shall have enacted, issued,
promulgated, enforced or entered any Law or Order, or refused to grant any
required consent or approval, that has the effect of making the consummation of
the transactions contemplated hereby illegal or that otherwise prohibits the
consummation of transactions hereby and such Order or other action shall have
become final and non-appealable; provided, however, that the right to terminate
this Agreement pursuant to this Section 12.1(c) shall not be available to a
Party if such Order or other action was primarily due to the failure of such
Party to perform any of its obligations under this Agreement; or

(d) at the election of Seller, provided that Seller is not in material breach of
this Agreement, if there is a breach in any material respect on the part of
Buyer of any representation, warranty, covenant or agreement in this Agreement,
which breach has not been cured (if capable of cure) within 30 days’ written
notice to Buyer of such breach; or

(e) at the election of Buyer, provided that Buyer is not in material breach of
this Agreement, if there is a breach in any material respect on the part of
Seller of any representation, warranty, covenant or agreement in this Agreement,
which breach has not been cured (if capable of cure) within 30 days’ written
notice to Seller of such breach.

12.2. Post-Termination Obligations. To terminate this Agreement as provided in
Section 12.1(b), (c), (d) or (e), the terminating Party shall provide the other
Party with written notice of its election to terminate this Agreement, and upon
delivery of such written notice in accordance with Section 13.8:

(a) the transactions contemplated hereby shall be terminated, without further
action by any Party; and

(b) all information relating to the Company, the Business or the transactions
contemplated hereby received or accumulated by Buyer or its representatives
shall be treated as “Evaluation Material” in accordance with the Confidentiality
Agreement (as supplemented by this Agreement), which shall remain in full force
and effect, as supplemented by this Agreement, notwithstanding the termination
of this Agreement.

 

32



--------------------------------------------------------------------------------

12.3. No Liabilities in Event of Termination. If this Agreement is terminated as
provided in Section 12.1, then this Agreement shall forthwith become wholly void
and of no further force and effect, and there shall be no liability under this
Agreement on the part of the Parties, except that the respective obligations of
the Parties under the last sentence of Section 6.1 and the provisions of
Section 12.2 and Article 13 (and the Confidentiality Agreement) shall remain in
full force and effect; provided, however, that termination of this Agreement
pursuant to Sections 12.1(d) or 12.1(e) shall not in any way limit or restrict
the rights or remedies of any Party, as provided under this Agreement, against
any other Party that has breached this Agreement prior to the termination
hereof.

 

13. MISCELLANEOUS

13.1. Publicity. The Parties agree that no public release or announcement
concerning the transactions contemplated hereby shall be issued or made by or on
behalf of any Party without the prior written consent of the other Party (which
consent shall not be unreasonably withheld, conditioned or delayed), except
(a) as such release or announcement may, in the reasonable judgment of the
releasing Party, be required by Law or any rule or regulation of any United
States securities exchange on which securities of the releasing Party are
listed, in which case the Party required to make the release or announcement
shall use commercially reasonable efforts to allow the other Party reasonable
time to comment on such release or announcement in advance of such issuance, and
(b) that Seller and its Affiliates may make such announcements to their
respective employees. Notwithstanding the foregoing, Seller and Buyer may each
issue a press release on the Closing Date, provided that the Party issuing the
release shall obtain the other Party’s approval of the release prior to its
issuance (which approval shall not be unreasonably withheld, conditioned or
delayed). The Parties agree to keep the terms of this Agreement confidential,
except to the extent required by applicable Law or any rule or regulation of any
United States securities exchange on which securities of the releasing Party are
listed or for financial reporting purposes and except that the Parties may
disclose such terms to their respective accountants and other representatives as
necessary in connection with the ordinary conduct of their respective businesses
(so long as such Persons agree to keep the terms of this Agreement
confidential).

13.2. Entire Agreement. This Agreement (including the Exhibits and Schedules
attached hereto), the Confidentiality Agreement and that certain letter
agreement by and between Seller and Buyer of even date herewith supersede all
prior agreements, and constitute (together with the other documents and
instruments to be executed and delivered pursuant hereto) a complete and
exclusive statement of the terms of the agreement between the Parties with
respect to its subject matter. There have been and are no representations,
warranties, covenants or other agreements between the Parties other than those
set forth in this Agreement.

13.3. Assignment. Neither Party shall assign, transfer or encumber this
Agreement, or its rights or obligations hereunder, in whole or in part,
voluntarily or by operation of Law (including by virtue of a merger or similar
transaction), without the prior written consent of the other Party, and any
attempted assignment, transfer or encumbrance without such consent shall be void
and without effect; provided, however, that Seller and Buyer may, without
consent, assign to any of its Affiliates its rights and obligations under this
Agreement, provided Seller or Buyer, as the case may be, (or its successor)
shall nevertheless remain liable for its obligations

under this Agreement. Subject to the previous sentence, this Agreement shall be
binding upon, inure to the benefit of and be enforceable by the Parties and
their respective permitted successors and permitted assigns.

 

33



--------------------------------------------------------------------------------

13.4. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO ANY CONFLICT
OF LAW PRINCIPLES THEREOF.

13.5. Consent to Jurisdiction; Waiver of Jury Trial. Except as set forth in
Section 2.3, each Party to this Agreement hereby irrevocably agrees that any
action or proceeding relating to, arising under or involving the subject matter
of this Agreement, or other documents related to this Agreement, shall only be
instituted in the federal or state courts located in Wilmington, Delaware and
hereby expressly submits to the personal jurisdiction and venue of such courts
for the purposes thereof and expressly waives any claim of improper venue and
any claim that such courts are an inconvenient forum. Each Party hereby
irrevocably consents to the service of process of any of the aforementioned
courts in any such suit, action or proceeding by the mailing of copies thereof
by registered or certified mail, postage prepaid, to the address set forth or
referred to in Section 13.8. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTIONS OF
THE PARTIES HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT OF THIS AGREEMENT.

13.6. Amendment. No amendments or supplements to this Agreement shall be valid
and binding unless set forth in a written agreement executed and delivered by
the Parties.

13.7. Waiver. No waiver by any Party of any of the provisions of this Agreement
shall be effective unless set forth in a written instrument executed and
delivered by the Party so waiving. Except as provided in the preceding sentence,
no action taken pursuant to this Agreement shall be deemed to constitute a
waiver by the Party taking such action of compliance with any representations,
warranties or covenants set forth in this Agreement and in any documents
delivered or to be delivered pursuant hereto. The waiver by any Party of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach.

13.8. Notice. All notices, requests, demands and other communications under this
Agreement shall be given in writing and shall be personally delivered, sent by
facsimile transmission or sent by private overnight courier service as follows:

 

  (a) If to Buyer, to:

GAIN Capital Group, LLC

Bedminster One

135 U.S. Highway 202/206, Suite 11

Bedminster, NJ 07921

 

34



--------------------------------------------------------------------------------

Attention:           Diego Rotsztain

                            Executive Vice President,

                            General Counsel and Secretary

Facsimile:          (866) 861-1673

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attention:           Leonard Kreynin

Facsimile:           (212) 701-5937

 

  (b) If to Seller, to:

optionsXpress Holdings, Inc.

c/o

The Charles Schwab Corporation

211 Main Street

San Francisco, CA 94105

Attention:           Joseph R. Martinetto,

                           Executive Vice President

                            and Chief Financial Officer

Facsimile:          (415) 667-9731

and

optionsXpress Holdings, Inc.

c/o

The Charles Schwab Corporation

211 Main Street

San Francisco, CA 94105

Attention:           Carrie E. Dwyer,

                            Executive Vice President, Corporate Oversight

                            and General Counsel

Facsimile:          (415) 667-9814

with a copy to:

Foley & Lardner LLP

321 North Clark Street

Suite 2800

Chicago, IL 60654

Attention:           Edwin D. Mason

Facsimile:          (312) 832-4700

 

35



--------------------------------------------------------------------------------

or to such other Person or address as any Party shall have specified by notice
in writing to the other Party. If personally delivered, then such communication
shall be deemed delivered on the date of actual receipt; if sent by facsimile
transmission, then such communication shall be deemed delivered the date of the
transmission or, if the transmission is not made before 5:00 p.m., at the place
of receipt, on a Business Day, the first Business Day after transmission (and
sender shall bear the burden of proof of delivery); and if sent by overnight
courier, then such communication shall be deemed delivered on the date of
receipt.

13.9. Expenses. Regardless of whether or not the transactions contemplated
hereby are consummated, except to the extent expressly set forth in this
Agreement, each Party shall bear its own expenses and the expenses of its
counsel and other agents and representatives in connection with the transactions
contemplated hereby, including in connection with claims by any Person that it
is entitled to brokerage commissions or finder’s fees as a result of the action
of such Party or any Affiliate of such Party.

13.10. Schedules. Any fact or item disclosed on any Schedule to this Agreement
shall be deemed disclosed on each other Schedule to this Agreement to which such
fact or item may apply so long as it is reasonably apparent that such disclosure
is applicable thereto. The Schedules and Exhibits to this Agreement are
qualified in their entirety by reference to specific provisions of this
Agreement. The Schedules to this Agreement are not intended to constitute, and
shall not be construed as, an admission or indication that any such fact or item
is required to be disclosed, and any fact or item disclosed in the Schedules to
this Agreement shall not by reason only of such inclusion be deemed to be
material, to establish any standard of materiality or to define further the
meaning of such terms for purposes of this Agreement, and no disclosure in the
Schedules to this Agreement relating to any possible breach or violation of any
Contract, Law or Order shall be construed as an admission or indication that any
such breach or violation exists or has actually occurred. References in any
Schedules to this Agreement to any Contract, Benefit Plan, Order, instrument,
document or legal proceeding are qualified in their entirety by reference to
more detailed information in documents attached thereto or previously delivered
or made available to Buyer and its representatives. After the date hereof and
prior to the Closing, Seller shall have the right to supplement, modify or
update the Schedules to this Agreement to reflect changes or developments
arising in the ordinary course of business of the Company prior to the Closing
in compliance with Section 6.2. Upon delivery of any such supplements,
modifications or updates, the Schedules to this Agreement shall be deemed
amended for all purposes of this Agreement; provided, however, that, solely for
purposes of determining whether the condition set forth in Section 8.1 is
satisfied, the Schedules to this Agreement shall be deemed to include only the
information contained in the Schedules to this Agreement as of the date of this
Agreement. Subject to the foregoing, Seller’s right to supplement, modify or
update the Schedules to this Agreement shall include the right to add new
Schedules to this Agreement that qualify representations and warranties set
forth in Articles 3 and 4 that do not currently reference any Schedule to this
Agreement. In that event, the applicable representations and warranties set
forth in Articles 3 and 4 shall be deemed modified to refer to, and to be
subject to, the qualifications set forth in such new Schedules to this
Agreement.

13.11. Interpretive Provisions. For purposes of this Agreement, (a) the words
“including” and “include” shall be deemed to be followed by the words “without
limitation,” (b) the words “herein,” “hereof,” “hereby,” “hereto” or “hereunder”
refer to this Agreement as a

 

36



--------------------------------------------------------------------------------

whole (c) the term “knowledge” when used in the phrases “to the knowledge of
Seller” or “Seller has no knowledge” or words of similar import shall mean, and
shall be limited to, the knowledge of the individuals listed in Exhibit 13.11
and shall include only their actual present knowledge in their respective
capacities with Seller, the Company and/or the Subsidiary, after reasonable
inquiry of the respective individual with primary knowledge of the relevant
matters, and (d) references to “$” refer to United States Dollars. When
calculating the period of time before which, within which or following which any
act is required to be done pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded and, if the last day
of such period is not a Business Day, the period in question shall end on the
next succeeding Business Day. Unless the context otherwise requires, references
in this Agreement (i) to Articles, Sections, Exhibits and Schedules mean the
Articles and Sections of, and the Exhibits and Schedules attached to, this
Agreement and (ii) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof. The
Schedules and Exhibits referred to in this Agreement shall be construed with and
as an integral part of this Agreement. Capitalized terms used but not otherwise
defined in the Schedules and Exhibits referred to in this Agreement shall have
the meanings set forth in this Agreement. Titles to Articles and headings of
Sections are inserted for convenience of reference only and shall not be deemed
a part of or to affect the meaning or interpretation of this Agreement.
Notwithstanding the fact that this Agreement has been drafted or prepared by one
of the Parties, each Party confirms that both it and its counsel have reviewed,
negotiated and adopted this Agreement as the joint agreement and understanding
of the Parties. The language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction shall be applied against any Party.

13.12. Conflicts and Privilege. Buyer, on behalf of itself and its Affiliates
(which, for this purpose, shall be deemed to include the Company) agrees that,
notwithstanding any current or prior representation of the Company and the
Subsidiary by Foley & Lardner LLP, Foley & Lardner LLP shall be allowed to
represent Seller and each of its Affiliates in any matters and disputes adverse
to Buyer, the Company and/or the Subsidiary that either are existing on the date
hereof or arise in the future and relate to this Agreement and the transactions
contemplated hereby. Buyer, on behalf of itself and its Affiliates (which, for
this purpose, shall be deemed to include the Company and the Subsidiary) hereby
(a) waives any claim that Buyer, the Company or the Subsidiary has or may have
that Foley & Lardner LLP has a conflict of interest or is otherwise prohibited
from engaging in such representation and (b) agrees that, if a dispute arises
after the Closing between Buyer, the Company or the Subsidiary and Seller or any
of its Affiliates, then Foley & Lardner LLP may represent Seller or such
Affiliate in such dispute even though the interests of Seller or such Affiliate
may be directly adverse to Buyer, the Company and/or the Subsidiary and even
though Foley & Lardner LLP may have represented the Company and the Subsidiary
in a matter substantially related to such dispute or may be handling ongoing
matters for Buyer, the Company and/or the Subsidiary. Buyer, on behalf of itself
and its Affiliates (which, for this purpose, shall be deemed to include the
Company and the Subsidiary), also agrees that, as to all communications between
or among Foley & Lardner LLP and Seller, the Company, the Subsidiary and/or any
of their respective Affiliates that relate in any way to the transactions
contemplated hereby and occur prior to the Closing, the attorney-client
privilege and the expectation of client confidence belongs to Seller and may be
controlled by Seller and shall not pass to or be claimed by Buyer, the Company
or the Subsidiary. Notwithstanding the

 

37



--------------------------------------------------------------------------------

foregoing, if a dispute arises between Buyer, the Company or the Subsidiary and
a third party other than Seller or an Affiliate of Seller after the Closing,
then the Company or the Subsidiary (to the extent applicable) may assert the
attorney-client privilege to prevent disclosure to such third party of
confidential communications by Foley & Lardner LLP; provided, however, that the
Company or the Subsidiary may not waive such privilege without the prior written
consent of Seller.

13.13. Non-Recourse. This Agreement may be enforced only against the named
parties hereto. Following the Closing, (a) all claims or causes of action that
may be based upon, arise out of or relate to this Agreement, or the negotiation,
execution or performance of this Agreement, may be made only against the
entities that are expressly identified as parties hereto and (b) neither any
past, present or future Affiliate nor any past, present or future director,
officer, employee, incorporator, member, partner, stockholder, agent, attorney
or representative of Seller or any of its Affiliates (including any Person
negotiating or executing this Agreement on behalf of a Party hereto) shall have
any liability or obligation with respect to this Agreement or with respect any
claim or cause of action that may arise out of or relate to this Agreement or
the negotiation, execution or performance of this Agreement.

13.14. Counterparts. This Agreement may be executed by signatures exchanged via
facsimile or other electronic means and in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

13.15. Definitions. For purposes of this Agreement, the term:

“Accounting Referee” shall have the meaning set forth in Section 7.6(b).

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder.

“Agreement” shall have the meaning set forth in the preamble of this Purchase
Agreement.

“Allocation Statement” shall have the meaning set forth in Section 7.6(b).

“Benefit Plans” shall have the meaning set forth in Section 4.16(a).

“Business” shall have the meaning set forth in the recitals of this Agreement.

“Business Day” shall mean any day other than Saturday, Sunday or other day on
which commercial banks in the State of New York are authorized or required by
Law to be closed.

“Buyer” shall have the meaning set forth in the preamble of this Agreement.

“Buyer Indemnified Party” shall have the meaning set forth in Section 10.1(a).

“Closing” shall have the meaning set forth in Section 11.1.

 

38



--------------------------------------------------------------------------------

“Closing Date” shall have the meaning set forth in Section 11.1.

“Closing Statement Dispute” shall have the meaning set forth in
Section 2.3(d)(i).

“Closing Statement Objection” shall have the meaning set forth in
Section 2.3(b).

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

“Company” shall have the meaning set forth in the recitals of this Agreement.

“Company Plan” shall have the meaning set forth in Section 4.16(b).

“Confidentiality Agreement” shall have the meaning set forth in Section 6.1.

“Contract” shall mean any written indenture, mortgage, deed of trust, lease,
contract or other binding agreement.

“Covered Tax” means any (A) Tax of the Company or the Subsidiary described in
clause (i) of the definition of Tax to the extent attributable to a Pre-Closing
Period, except to the extent such Tax is included as a liability on the Final
Closing Statement, (B) Tax of any other Person described in clause (ii) or
(iii) of the definition of Tax, (C) Tax of the Company or the Subsidiary
resulting from a breach by Seller of any representation, covenant or agreement
contained herein, (D) Tax resulting from the application of Section 280G of the
Code to any payment made pursuant to this Agreement or to any payment made as a
result of, or in connection with, any transaction contemplated by this Agreement
and (E) Section 338 Tax.

“CPA Firm” shall have the meaning set forth in Section 2.3(d)(ii).

“Current Assets” shall mean those assets of the Company consisting of the
following line items of the Recent Balance Sheet, the Preliminary Closing
Statement or the Final Closing Statement, as the case may be: (a) Cash and cash
equivalents, (b) Cash and investments segregated (for regulatory purposes),
(c) Receivables from brokers, dealers, and clearing organizations and
(d) Receivables from brokerage clients, (e) Intercompany receivables, and
(f) Other assets, but excluding any loss or deduction resulting directly or
indirectly from any Section 338(h)(10) Elections, any provision for deferred Tax
assets and any income tax receivables.

“Current Employees” shall mean all employees of the Company and the Subsidiary
as of the Closing Date.

“Current Liabilities” shall mean those liabilities of the Company consisting of
the following line items of the Recent Balance Sheet, the Preliminary Closing
Statement or the Final Closing Statement, as the case may be: (a) Payables to
brokerage clients, (b) Accrued expenses and other liabilities, and
(c) Intercompany payables, but excluding any Section 338 Tax, any provision for
deferred Tax liabilities and income tax payables.

“Effective Time” shall mean the close of business on the Closing Date.

 

39



--------------------------------------------------------------------------------

“Environmental Laws” shall mean all Laws regarding protection of the environment
and human health, including those protecting the quality of the ambient air,
soil, surface water or groundwater, in effect as of the date of this Agreement.

“ERISA” shall have the meaning set forth in Section 4.16(a).

“Final Closing Statement” shall mean: (i) the Preliminary Closing Statement if
Seller does not provide a Closing Statement Objection to Buyer during the 30-day
period specified in Section 2.3(b); (ii) the Preliminary Closing Statement,
adjusted in accordance with the Closing Statement Objection, if Buyer does not
provide Seller with a written notice of disagreement in response to the Closing
Statement Objection within the 30-day period specified in Section 2.3(c); or
(iii) the Preliminary Closing Statement, as adjusted by (A) the written
agreement of Seller and Buyer and/or (B) the CPA Firm in accordance with
Section 2.3(d)(ii).

“Former Employee” shall mean an individual, other than a Current Employee, who
was an employee of the Company or the Subsidiary, or any of their respective
predecessors at the time that he or she last terminated employment with the
Company, the Subsidiary or any of Seller’s other Affiliates (or their respective
predecessors).

“GAAP” shall mean generally accepted accounting principles in the United States
as of the date hereof.

“General Developments” shall mean (a) any developments or occurrences relating
to or affecting domestic or foreign economic or political conditions in general
or the securities, commodities or financial markets in general, (b) any
commencement, continuation or escalation of any act of terrorism or war (whether
declared or undeclared), (c) any natural disasters, (d) any national or
international calamity, (e) any developments or occurrences relating to or
affecting the industries or geographic areas in which the Company or the
Subsidiary operates, or (f) any changes in or interpretations of any Law or GAAP
occurring after the date of this Agreement but excluding, in each of the cases
described in subclauses (a)-(e) above, any effect to the extent arising from a
development, occurrence or circumstance that has a materially disproportionately
impact on the financial condition or results of operations of the Company and
the Subsidiary, taken as a whole, relative to similarly situated companies
principally engaged in the industries in which the Company or the Subsidiary
conducts the Business.

“Governmental Entity” shall mean any government, court, arbitrator, department,
commission, board, bureau, agency, authority, instrumentality or other body,
whether federal, state, local, foreign or other (including national antitrust
authorities that have jurisdiction to review the transactions contemplated
hereby).

“Indemnification Notice” shall have the meaning set forth in Section 10.3.

“Indemnified Party” shall have the meaning set forth in Section 10.3.

“Indemnifying Party” shall have the meaning set forth in Section 10.3.

“Intellectual Property Rights” means (i) inventions, whether or not patentable,
reduced to practice or made the subject of one or more pending patent
applications, (ii) national

 

40



--------------------------------------------------------------------------------

and multinational statutory invention registrations, patents and patent
applications (including all reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations thereof) registered or
applied for in the United States and all other nations throughout the world, all
improvements to the inventions disclosed in each such registration, patent or
patent application, (iii) trademarks, service marks, trade dress, logos, domain
names, trade names and corporate names (whether or not registered) in the United
States and all other nations throughout the world, including all variations,
derivations, combinations, registrations and applications for registration of
the foregoing and all goodwill associated therewith, (iv) copyrights (whether or
not registered) and registrations and applications for registration thereof in
the United States and all other nations throughout the world, including all
derivative works, moral rights, renewals, extensions, reversions or restorations
associated with such copyrights, now or hereafter provided by law, regardless of
the medium of fixation or means of expression, (v) computer software (including
source code, object code, firmware, operating systems and specifications),
(vi) trade secrets and, whether or not confidential, business information
(including pricing and cost information, business and marketing plans and
customer and supplier lists) and know-how (including manufacturing and
production processes and techniques and research and development information),
(vii) industrial designs (whether or not registered), (viii) databases and data
collections, (ix) copies and tangible embodiments of any of the foregoing, in
whatever form or medium, (x) all rights to obtain and rights to apply for
patents, and to register trademarks and copyrights, (xi) all rights in all of
the foregoing provided by treaties, conventions and common law and (xii) all
rights to sue or recover and retain damages and costs and attorneys’ fees for
past, present and future infringement or misappropriation of any of the
foregoing.

“Interests” shall have the meaning set forth in the recitals to this Agreement.

“Interim Period” shall mean any taxable year or period commencing on or prior to
the Closing Date and ending after the Closing Date.

“Law” shall mean any federal, state, local, foreign or other statute, ordinance,
rule or regulation.

“LIBOR Rate” shall mean the interest rate per annum equal to the three-month
London Inter-Bank Offer Rate as published in The Wall Street Journal, Eastern
Edition, in effect on the Business Day immediately preceding the date of
payment.

“Licensed Intellectual Property Rights” means all Intellectual Property Rights
owned by a third party and licensed or sublicensed to either the Company or any
Subsidiary, or for which the Company or the Subsidiary has obtained a covenant
not to sue.

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
encumbrance of any kind.

“Loss” shall mean (a) all debts, liabilities and obligations owed to or at the
behest of any other Person, (b) all losses, damages, judgments, awards,
penalties and settlements, to the extent reasonably foreseeable, (c) all
demands, claims, suits, actions, causes of action, proceedings and assessments
and (d) all reasonable out-of-pocket costs and expenses (including interest,
court costs and reasonable fees and expenses of attorneys and expert witnesses)
of investigating, defending or asserting any of the foregoing, but excluding any
punitive damages, other than punitive damages owed to third parties.

 

41



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean (a) a material adverse effect on the
financial condition or results of operations of the Company or the Subsidiary,
taken as a whole or (b) an event that prevents Seller from consummating the
transactions contemplated hereby. Notwithstanding the foregoing, (i) General
Developments and Transaction Developments shall not be deemed, either alone or
in combination, to constitute a Material Adverse Effect and (ii) no change,
event, circumstance, development, occurrence or effect arising from or
attributable or relating to any General Developments or Transaction Developments
shall be taken into account in determining whether there has been a Material
Adverse Effect or in determining the scope of a Material Adverse Effect.

“Material Contract” shall have the meaning set forth in Section 4.15.

“Net Working Capital” shall mean an amount equal to the total book value of the
Current Assets minus the total book value of the Current Liabilities as
reflected on the Preliminary Closing Statement or the Final Closing Statement,
all in accordance with Section 2.3. Exhibit 13.15 is attached for illustrative
purposes as an example of the calculation of Net Working Capital. For the
avoidance of doubt, Net Working Capital shall include, on a net basis, those
funds included in the “Cash and Investments Segregated” line item on the
Preliminary Closing Statement or the Final Closing Statement in excess of the
amount required to be segregated and secured in compliance with federal
regulations as of the Closing Date.

“Orders” shall mean any order, writ, injunction, judgment, plan or decree of any
Governmental Entity.

“Owned Intellectual Property Rights” means all Intellectual Property Rights
owned by either the Company or the Subsidiary that are material to the conduct
of the business of the Company and the Subsidiary as currently conducted.

“Party” or “Parties” shall mean Seller and/or Buyer, as the case may be.

“Permitted Liens” shall mean (a) Liens for current Taxes and assessments not yet
due and payable or being contested in good faith by appropriate proceedings,
(b) Liens arising from or created by municipal and zoning ordinances, (c) Liens
arising out of work performed, services provided or materials delivered that are
not reflected in the public records and that arise in the ordinary course of
business and (d) Liens that, individually or in the aggregate, do not materially
detract from the value, or impair in any material manner the use, of the
properties or assets subject thereto.

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, limited liability partnership, Governmental Entity or
other entity of any kind, and shall include any successor (by merger or
otherwise) of such entity.

 

42



--------------------------------------------------------------------------------

“Post-Closing Period” shall mean any taxable year or period that begins after
the Closing Date and, with respect to any Interim Period, the portion of such
Interim Period commencing just after the Closing Date.

“Pre-Closing Period” shall mean any taxable year or period that ends on or
before the Closing Date, and, with respect to any Interim Period, the portion of
such Interim Period ending on and including the Closing Date.

“Preliminary Closing Statement” shall have the meaning set forth in
Section 2.3(a).

“Purchase Price” shall have the meaning set forth in Section 2.1.

“Recent Balance Sheet” shall have the meaning set forth in Section 4.6.

“Regulatory Law” shall mean any Law that is designed or intended to prohibit,
restrict or regulate (a) foreign investment or (b) actions having the purpose or
effect of monopolization or restraint of trade or lessening of competition.

“Section 338(h)(10) Elections” shall have the meaning set forth in
Section 7.6(a).

“Section 338 Tax” means any Tax resulting directly or indirectly from any
Section 338(h)(10) Elections.

“Seller” shall have the meaning set forth in the preamble of this Agreement.

“Seller Names” shall have the meaning set forth in Section 7.3.

“Shares” shall have the meaning set forth in the recitals of this Agreement.

“Subsidiary” shall have the meaning set forth in the recitals of this Agreement.

“Tax Data” shall have the meaning set forth in Section 7.6(i).

“Tax Documentation” shall have the meaning set forth in Section 7.6(i).

“Tax Proceeding” shall have the meaning set forth in Section 7.6(g).

“Tax Return” shall mean any return, declaration, report, estimate, claim for
refund, or information return or statement relating to, or required to be filed
in connection with, any Taxes, including any schedule, form, attachment or
amendment.

“Taxes” shall mean (i) any and all federal, state, local, foreign or other taxes
or other like assessments or charges of any kind (together with any and all
interest, penalties, additions to tax and additional amounts imposed with
respect thereto or with respect to any filing or reporting requirements related
thereto), including taxes or other charges on or with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation, or

 

43



--------------------------------------------------------------------------------

net worth, and taxes or other charges in the nature of excise, withholding, ad
valorem or value added; provided, however, that “Taxes” shall not include any
utility (e.g., water or sewer) charges or fees, and any liability for any of the
foregoing as transferee, (ii) in the case of the Company or the Subsidiary,
liability for the payment of any amount of the type described in clause (i) of
any Person other than the Company or the Subsidiary as a result of being or
having been before the Closing a member of an affiliated, consolidated, combined
or unitary group, or a party to any agreement or arrangement, as a result of
which liability of the Company or the Subsidiary to a taxing authority is
determined or taken into account with reference to the activities of any other
Person and (iii) liability of the Company or the Subsidiary for the payment of
any amount of the type described in clause (i) above as a result of being party
to any agreement or arrangement (whether or not written), entered into prior to
the Closing, that provides for the allocation, apportionment, sharing or
assignment of any Tax liability or benefit.

“Third Party Claim” shall have the meaning set forth in Section 10.4(a).

“Transaction Developments” shall mean (a) any acts or omissions of Buyer in
violation of this Agreement prior to the Closing Date, (b) any acts or omissions
contemplated by this Agreement, (c) the announcement by Seller or Buyer of its
execution and delivery of this Agreement and/or (d) any acts or omissions taken
at the written request, or with the written approval, of Buyer.

Where any group or category of items or matters is defined collectively in the
plural number, any item or matter within such definition may be referred to
using such defined term in the singular number, and vice versa.

[Signature page follows]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Stock
Purchase Agreement as of the day and year first written above.

 

OPTIONSXPRESS HOLDINGS, INC. By:  

/s/: Joseph Vietri

Name:  

Joseph Vietri

Title:  

Chief Executive Officer

 

GAIN CAPITAL GROUP, LLC By:  

/s/: Glenn Stevens

Name:  

Glenn Stevens

Title:  

President and Chief Executive Officer

[Signature Page to Stock Purchase Agreement]